=) CT Corporation

TO: Janet Kerr

Boston Properties, Inc,

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 1 of 129 PagelD# 7

Service of Process
Transmittal
03/24/2024

CT Log Number 539265098

800 Boylston Street, Suite 1900

Boston, MA 02199

RE: Process Served in Virginia

FOR: Boston Properties, inc, (Domestic State: DE)

ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:
DOCUMENT(S) SERVED:

COURT/AGENCY:

NATURE OF ACTION:

ON WHOM PROCESS WAS SERVED:

DATE AND HOUR OF SERVICE:
JURISDICTION SERVED :
APPEARANCE OR ANSWER DUE:
ATTORNEY (5S) / SENDER(S):

ACTION ITEMS:

REGISTERED AGENT ADDRESS:

Shad El Fernandez, Plif. vs. Boston Properties, Inc., et al., Dfts.

None Specified
Case # CL20210004043

Personal Injury - Failure to Maintain Premises in a Safe Condition
CT Corporation System, Glen Allen, VA

By Process Server on 03/24/2021 at 14:36

Virginia

None Specified

None Specified

CT has retained the current tog, Retain Date: 03/24/2021, Expected Purge Date:
03/29/2021

Image SOP

Email Notification, Michael Chaia mchaia@bxp.com

Email Notification, Janet Kerr JKerr@bostonproperties.com

Email Notification, Craig O'Connor coconnor@bostonproperties.com
CT Corporation System

4701 Cox Road

Suite 285
Glen Allen, VA 23060

866-203-1500
DealTeam@wolterskluwer.com

The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a tegal opinion, and should not otherwise be
relicd on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents, The recipient{s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, inciuding consulting with its legat and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained

therein.

Page 1 of 1/ JR

 
Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 2 of 129 PagelD# 8

@). Wolters Kluwer

PROCESS SERVER DELIVERY DETAILS

 

 

 

 

 

Date: Wed, Mar 24, 2021

Server Name: Drop Service

Entity Served BOSTON PROPERTIES, INC.
Agent Name | CT CORPORATION SYSTEM
Case Number €L20210004043
Jurisdiction VA

 

 

 
 

promrnnule BSB 2deCV-00450-RDA-IDD. Document 1-1 Filed 04/73/27 Page 3 of 129 Pagelb# 9

*
«
¥

SPS

COMMONWEALTH OF VIRGINIA
CIRCUIT COURT OF FAIRFAX COUNTY
4110 CHAIN BRIDGE ROAD
FAIRFAX, VIRGINIA 22030
703-691-7320
{Press 3, Press 1)

 

Shad El Fernandez vs. Boston Properties, Inc., et al.
CL-2021-0004043

TO: Boston Properties, Inc.
Serve: CT Corporation System, RA
4701 Cox Road, Suite 285
Glen Allen, VA 23060-6808

oh ie mt tf lactam fl hee

' ‘ SUMMONS ~— CIVIL ACTION

The party upon whom this summons and the attached complaint are served is hereby notified
that unless within 21 days after such service, response is made by filing in the Clerk’s office of
this Court a pleading in writing, in proper legal form, the allegations and charges may be taken
as admitted and the court may enter an order, judgment or decree against such party either by
default or after hearing evidence.

APPEARANCE IN PERSON IS NOT REQUIRED BY THIS SUMMONS.

wo eee ane ane eee neS

Done in the name of the Commonwealth of Virginia, on March 22, 2021.

JOHN T, FREY, CLERK

By: ha er
Deputy Clerk

Plaintiff's Attorney: Robert J. Stoney

 

ee eed

e

 

 
 

tht eden citeeioen) LETT bap dajypmenite Ml eweremeii eth ee

 

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 4 of 129 PagelD# 10

¥

FILED
VIRGINIA: CIVIL HETARE
IN THE CIRCUIT COURT FOR FAIRFAX COUNTY #8 18 AM 991
HAT FR
SHAD EL FERNANDEZ, ) “oui CIRCUIT IT EdURT
) CALREAA, VA
Plaintiff, ) og
sO 24 04043
¥. ) Case No.: °
; )
BOSTON PROPERTIES, INC. and )
BOSTON PROPERTIES, LP and }
BOSTON PROPERTIES, LLC and )
BOSTON PROPERTIES SERVICES, LLC )}
and BP KINGSTOWNE THEATRE, LLC, }
Serve: )
CT Corporation System, RA )
4701 Cox Road, Suite 285 }
Glen Allen, VA 23060 )
)
Defendants. }
COMPLAINT

Plaintiff Shad El Fernandez, by counsel, moves for judgment against Defendants Boston
Properties, Inc., Boston Properties, LP, Boston Properties, LLC, Boston Properties Services,
LLC, and BP Kingstowne Theatre, LLC on the grounds and in the amount set forth as follows:

1. At all relevant times, Defendants owned, operated, or maintained the property
surrounding the Regal Kingstowne ScreenX & RPX movie theater in Fairfax, Virginia, including
the plaza, bollards and other improvements in front of the theater (‘the Plaza”).

2. The Plaza is landscaped with trees in brick planters and an ornamental sunburst
design created with colored concrete tiles and inlaid brick embellishments.

3. The below photograph is a true and accurate depiction of the Plaza circa May

2015:!

 

1 Google Maps Street View image dated May 2015, available at: https://www.google.com/maps/(@38.7719033,-
771387401 ,3a,37.5y,75.15b,87.34t/data=!3m6! lel !3m41] sy68MdS VwdPPmdLOm9FiSwQ!2e0!7i133 12! 816656

 

 

 
 

cS

taed 6 1 ddilebh | ek

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 5 of 129 PagelD# 11

es

 

 

 

 

4. Prior to November 21, 2018, Defendants removed, or had removed, a row of the
inlaid brick embellishment that ran parallel to a line of bollards along the western side of the
Plaza. They replaced the embellishment with concrete slabs.

5. The below photograph is a true and accurate depiction of the Plaza circa July

2018?

 

 

6. While the inlaid brick embellishment had been flat and smooth, a new concrete

slab placed in front of a rdmp to the Plaza was inserted unevenly. The slab was laid at an incline

 

2 Google Maps Street View image dated July 2018, available at: https:/Avww.google.com/maps/@38.7719292,-
77.1387559,3a,37. Sy,82.18h,86,7 ldata=!3m7! lel {3m5!lsydeGM YOTqjndPl_mY Wv-
Og!2e015s20180701T000000!71133 12!8i6656

 

 
 

oat otnll air ncbmabie te DAE Ls defines Ml enrewiln a

eda ew

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/2T” Page 6 of 129 PagelD# 12

we

relative to the rest of the Plaza and misaligned with the adjoining tiles, creating a significant gap

and vertical drop-off (the “Defective Concrete Slab”).

i
7. Due to the gap, a wide strip of black joint filler had to be laid between the existing |
1
tile and the new concrete slab. The wide, black strip gave the illusion that the joint was level,

1

making the significant drop-off and the incline indiscernible to pedestrians.

8. The Defective Concrete Slab was located directly in front of an accessible ramp
constructed for persons with a disability and obstructed the accessible route from the accessible
parking lot next to the theater and the theater’s entrance.

9, Shad is a person with a disability.

10. OnNovember 21, 2018, the day before Thanksgiving, Shad was walking to the
Regal Kingstowne movie theater from the accessible parking lot next to the theater with his son

and daughter to watch a movie.

ll. Shad followed the accessible route from the parking lot to the theater entrance and

entered the Plaza by the accessible ramp.

12. As Shad approached the Defective Concrete Slab in front of the ramp, he was
unable to see the vertical drop-off between that slab and the adjoining tile and the tilt due to the
similar color of the adjoining concrete, the wide, black strip of joint filler, and other

environmental factors.

13. | When Shad crossed the defective joint, his foot caught on the Defective Concrete
Slab. He was thrown forward onto the concrete Plaza so suddenly that he did not have time to

catch himself and landed on his knees and elbows.

14. As aresult, Shad suffered a devastating open, comminuted fracture of his left

elbow, requiring multiple surgeries and leaving his elbow permanently impaired. .

 

 
 

eben 6 men

were ted ea ee ALE a llegar Bm -

a+ oe

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 76f1295 PagélID# 13

x

15. | Defendants opened the theater and Plaza to movie-going customers like Shad.
Shad was therefore an invitee of Defendants.

16. As Defendants’ invitee, Shad had the right to assume that the Plaza was
reasonably safe for him to walk across. He did not know, and had no reason to know, of the
concealed vertical drop-off or the defective tilted concrete slab in the Plaza in front of the
handicap entrance ramp.

17. The Plaza was intended to be eye-catching and appealing to invitees. A
reasonable person would expect that a private Plaza designed to attract paying customers would
be safe, level, and better maintained than a public sidewalk.

18. The defect was located directly in front of an accessible ramp in an accessible
route. A reasonable person would expect that an area designed to be accessible to persons witha
disability would be safe, level, and better maintained than areas not designed for people with
impaired mobility.

19. Defendants, through their agents, employees, and/or contractors, knew or should
have known of the obscured, dangerous condition produced by the misaligned slab because:

a. They created it themselves by replacing the brick embellishment with the
misaligned concrete slab, turing what had been.a flat, safe Plaza surface
into an unreasonably hazardous condition;

b. Other pedestrians had fallen bécause of the hidden dangerous condition;

c. On information and belief, other invitees had informed the Defendants of
the dangerous condition;

d. The defendants and their agents frequented the Plaza; and

 

 
 

amex ne Hana} viecbatend BL be del eit Bee te

-

wba 4

4

e. Prior to November 2018, the defendants placed warnings regarding the
unreasonably dangerous condition on bollards on other portions of the
Plaza, so pedestrians coming from a direction other than the direction that
Shad was walking might be warned of the danger.

20. On November 21, 2018, the signs on the bollards were not visible to a pedestrian
walking up the handicap accessible ramp or in the direction Shad was walking before he fell.

21.  OnNovember 21, 2018, the signs on the bollards were in a dilapidated condition
and illegible even to those in their path.

22. It was foreseeable that replacing the Plaza’s flat, safe surface with an
umnoticeably dangerous condition would cause pedestrians crossing the Plaza to fall.

' 23.  Qther pedestrians have fallen due to the same hazardous condition, and
Defendants fixed the defective slab after Shad’s fall.

20. Defendants are vicariously liable for the acts and omissions of their agents and
employees committed within the scope of their agency or employment.

21. Defendants had a duty to invitees of the theater, including Shad, to use ordinary
care and diligence to keep its premises reasonably safe and free from conditions that would
render the premises dangerous and unsafe for business invitees, including:

a, Maintaining its premises in a reasonably safe condition for invitees,
b. Not creating conditions on its premises that would render it unreasonably
dangerous for invitees,

c. Regularly inspecting its premises to identify conditions that would render

its premises unreasonably dangerous for invitees,

 

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 8 of 129 PagelD# 14

 
eth edlst] echsotete BS tat be Framed B te mde ate *

oA

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 9 of 129 PagelD# 15

a

d. Promptly repairing conditions on its premises that would render its
premises unreasonably dangerous for invitees,

e. Effectively warning invitees of any unsafe condition on its premises,

f. Guarding or protecting invitees from any unsafe condition on its premises,
and

g. Providing a continuous, unobstructed path from the public streets,
sidewalks, and accessible parking to an accessible entrance to the theater pursuant to
Code § 36-98, 13 VAC § 5-63-10(B), and IBC § 1104.1.
22. Defendants breached their duties by carelessly, negligently, and recklessly:

a. Failing to maintain its premises in a reasonably safe condition for invitees,

b. | Creating a condition on its premises that rendered its premises
unreasonably dangerous for invitees,

c. Failing to inspect and identify conditions that would render its premises
unreasonably dangerous for invitees,

d. Failing to repair the unsafe condition that it created on its premises and
that rendered its premises unreasonably dangerous for invitees,

e. Failing to warn invitees of the unsafe condition that it created on its
premises and that rendered its premises unreasonably dangerous for invitees,

f. Failing to guard or protect invitees from the unsafe condition it created on
its premises and that rendered its premises unreasonably dangerous for invitees,

g. Failing to provide a continuous, unobstructed path from the public streets,
sidewalks, and accessible parking to an accessible entrance to the theater in violation of

Code § 36-98, 13 VAC § 5-63-10(B), and IBC § 1104.1,
 

sea | bated olds ad dabei Bnet de are een

Asie -

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 10 of 129 PagelD# 16

+

h. Altering the Plaza in way that affected the usability of the theater for

persons with a disability in violation of Code § 36-98, 13 VAC § 5-63-10(B), and IBC

ee

§ 1104.1,
i, Committing other acts and omissions that further investigation and
discovery may reveal.

23. Code § 36-98, 13 VAC § 5-63-10(B), and IBC § 1104.1 are statutes enacted to
protect the health, safety, and welfare of persons with a disability.

24, Shad is a member of the class of people intended to be protected by Code § 36-98,
13 VAC § 5-63-10(B), and IBC § 1104.1.

25. Defendants’ individual and collective negligence created the imperceptible and
unreasonably dangerous vertical drop-off and defective tilt in the Plaza that caused Shad’s fall
and damages.

26. As the direct and proximate result of the individual and collective negligence of
Defendants, Shad sustained serious, painful, and permanent injuries, including a catastrophic
injury to his left elbow; has required and continues to require medical treatment and therapy; has
incurred and continues to incur the expenses of this medical treatment and therapy; was
precluded and continues to be precluded from engaging in normal activities and pursuits; has a
diminished earning capacity; and has sustained and will continue to sustain other losses and
damages. He has been permanently impaired and has experienced and continues to experience
pain, suffering, and mental anguish.

27. Va. Code § 17.1-330(D) authorizes the Supreme Court of Virginia to “suspend,
toll, extend, or otherwise grant relief from deadlines, time schedules, or filing requirements

imposed by otherwise applicable statutes, rules, or court orders in any court processes and

 

 
 

ee ers of

5 ki viet

 

ob

 

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 11 of 129 PagelD# 17

proceedings, including all appellate court time limitations” when it declares a judicial
emergency.

28. On March 16, 2020, the Supreme Court of Virginia entered a “Declaration of
Judicial Emergency” Order. This Order, among other things, ordered that “all deadlines are
hereby tolled and extended, pursuant to Va. Code § 17.1-330(D), for a period of twenty-one (21)
days.”

29. Between March 16 and July 8, 2020, the Court entered nine subsequent orders
that extended the tolling and extension of all deadlines in civil matters through July 20,

2020. The total period of tolling and extensions provided for in these Orders is 126 days.

30. The statute of limitations period for bringing this action was extended by the
above tolling and extension orders by 126 days.

WHEREFORE, Plaintiff Shad El Fernandez moves this Court for judgment against
Defendants Boston Properties, Inc., Boston Properties, LP, Boston Properties, LLC, Boston
Properties Services, LLC, and BP Kingstowne Theatre, LLC, jointly and severally, in the amount
of SIX MILLION NINE HUNDRED FIFTY THOUSAND DOLLARS ($6,950,000.00) with
pre-judgment interest beginning on November 21, 2018, an award of attorneys’ fees and costs,
and any such other relief this Court deems just and proper.

Plaintiff requests a trial by jury of all issues.

 

 
 

th. .

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 12 of 129 PagelD# 18

- %

 

 

Robert WStonéy, VAB #27412
rstoney@bklawva‘com
Juli M. Porto, VSB #80820
jporto@bklawva.com
BLANKINGSHIP & KEITH, PC
4020 University Drive, Suite 300
Fairfax, Virginia 22030
Telephone (703) 691-1235
Facsimile (703) 691-3913

SHAD EL FERNANDEZ
By Counsel

 
a bight oD det bihemarnat Mh neierrh tbe <n

 

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21" Page 13 of 129 Pagelb# Is

FILED
CIVIL TH TAKE

VIRGINIA:
MIHAR TG AK 9: 5g
IN THE CIRCUIT COURT FOR FAIRFAX COUNTY |...”
WORM T FR
CLERK. CiReUTE Ee ee
SHAD EL FERNANDEZ, OE Taped Cour
Plaintiff,

9021 04045

v. Case No.:
BGSTON PROPERTIES, INC. and
BOSTON PROPERTIES, LP and
BOSTON PROPERTIES, LLC and
BOSTON PROPERTIES SERVICES, LLC
and BP KINGSTOWNE THEATRE, LLC,
Serve:

CT Corporation System, RA

4701 Cox Road, Suite 285

Glen Allen, VA 23060

Defendants.

Neue? Spee” Saag” Momma! Sump” “ee gee! ayer! “ame” Neg Se” Seca” See! Soar!” Tega” ee” ee!

PLAINTIFF'S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS TO
DEFENDANTS

Plaintiff Shad E) Fernandez, by counsel and pursuant to Rule 4:9, requests that
Defendants Boston Properties, Inc., Boston Properties, LP, Boston Properties, LLC, Boston
Properties Services, LLC, and BP Kingstowne Theatre, LLC produce the folowing documents
within 28 days of receipt.

DEFINITIONS

When used in these Request for Production of Documents, Plaintiff intends the words
below to have the following meanings:

a. “You” or “your” means the entity to which these Request for Production of
Documents are directed and its agents, employees, insurers, or representatives.

b. “Brick embellishment” means the brick embellishment described in Plaintiff's

Complaint.

 

 

 
 

aaa hedd teeter heae all Ul be ded eemtenectet Roa ote tren wer = =

aL

L

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 14 of 129 PagelD# 20

&

 

c. “Communication” means any written, electronic, or oral communications,
including, but not limited to, telephone conversations, conversations in meetings, letters,

memoranda, notes, and e-mails.

d. “Defective concrete slab” means the defective concrete slab described in
Plaintiff's Complaint.
€. “Document(s)” means but is not limited to any of the following in the possession,

custody or control of you, as defined in the foregoing paragraph, including documents at any
time in the possession, custody or control of such individuals or entities known by you to exist:

(1) Any written, typed, recorded, electronically stored, filmed or graphic
matter, whether produced, reproduced, or on computer, paper, cards, tapes, film, electronic
facsimile, computer storage device or any other media, including but not limited to electronically
stored information, emails, PDF documents, text messages, memoranda, notes, minutes, records,
photographs, correspondence, telegrams, diaries, bookkeeping entries, computer data
compilations, financial statements, tax returns, checks, check stubs, reports, studies, charts,
graphs, diagrams, schematics, maps, statements, notebooks, handwritten notes, applications,
agreements, books, pamphlets, bulletins, periodicals, transcripts, speeches, newsletters,
appointment calendars, records and recordings of oral conversations, or work papers.

(2) Any copy of any item in the foregoing paragraph that is different in any
way from the original whether by interlineation, receipt stamp notation, indication of copies sent
or received, or otherwise, drafts, and revisions.

(3) Any records relating to the preservation or destruction of any items in the

foregoing paragraphs.

 

 

 
 

Beret. bid:

bd:

 

whe ee:

~~

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 “Pagé 15 Of Izy Pagelpr ZI

, .

f. “Identify,” when used with reference to a person, means state the person’s full
name, current or last known home and business addresses and telephone numbers, and the
person’s relationship to you.

g. “Identify,” when used with a reference to a document, means describe the
document and state its date, author, addressee, subject(s), and length.

h. “Incident” means the incident that gives rise to this lawsuit.

i. “Person(s)” means persons, partnerships, corporations, associations, and other
legal and/or business entities, together with any employee, officer, director, agent or
representative of such person or entity; “person(s)” also includes any governmental unit,
authority or agency, its employees, agents and representatives.

je “Plaza” means the theater plaza described in Plaintiff’s Complaint.

k. “Relating to” means referring to, bearing upon, summarizing, reflecting,
constituting, containing, embodying; mentioning, showing, comprising, evidencing, supporting,
discussing, describing, commenting upon, concerning, regarding, alluding to, pertaining to,
probative of, in connection with, dealing with, in respect of, about, involving, indicating,
identifying, memorializing, proving, having anything to do with, or contradicting, in any way, in
whole or in part, the subject matter referred to in the request.

REQUESTS
1. All documents, as defined above, identified or referred to in your answers to any
interrogatories propounded in this matter.

RESPONSE:

 

 

 
 

-wamtaanteeh bt aka herbert cB Lt diteatienewedi emg mepe pee stews +

wk Lo

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 10 fizz Pager 22

,,

2. All documents, as defined above, that depict the incident or the theater plaza on
the day of the incident.

RESPONSE:

3. All documents, as defined above, relating to the incident, such as claims reports,
notes, photographs, communications, witness statements, and documents compiled or generated
in any investigation, etc., prior to the retention of defense counsel.

RESPONSE:

4, All documents, as defined above, relating to any federal, state, local, or private

investigation of the incident for any purpose.

RESPONSE:

5. All documents, as defined above, relating to any other incident in which a person
fell or was injured in the theater plaza, or relating to each time any person brought the defective
concrete slab to your attention, from 2013 to the present, including claims reports, photographs,
communications, witness statements, and documents compiled or generated in any investigation,
etc. This request includes documents generated or possessed by your risk management,
maintenance, or general counsel’s office.

RESPONSE:

6. All insurance agreement(s)/policy(ies) that could conceivably provide coverage to

you if any Defendant is held liable. This request expressly includes any liability, CGL, business

 

 

 
 

seeiid prensa A Fh laa tabpasnete Deere het be ae mem

 

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21” Page 17 of 129 Pagelb# 23

auto, personal or professional liability, homeowners, umbrella, excess, or other policies of any
kind that could conceivably be used to satisfy all or part of any judgment that may be entered in
this matter or indemnify or reimburse any party for any payment made to satisfy any such
judgment, including any reservation of rights letters issued to you or another Defendant.

RESPONSE:

7. All written statements and summaries of statements, audio recordings, transcripts,
or other recordings, regardless of medium, that you, your agents, your insurers, or your
representatives that are in your possession that were made by Plaintiff, or of witnesses or anyone

else obtained prior to the retention of defense counsel, relating to the allegations in the

Complaint.
RESPONSE:
8. All written statements, audio recordings, transcripts, or other recordings,

regardless of medium, memorializing utterances of Plaintiff.

RESPONSE:

9. All documents, as defined above, related to the inspection, repair, and
maintenance of the theater plaza, including communications, schedules, checklists, work orders,
contracts, permit applications, permits, and photographs from 2013 to the date of the incident.

RESPONSE:

 

a

 
 

worth Let abeenbeetd lb be ialeeregren B mteseuil wd. 0

pteeda ae

10. All documents, as defined above, that identity all persons responsible for the
theater plaza’s inspection, repair, and maintenance, including timesheets, work schedules, and
duty rosters from 2013 to the date of the incident.

RESPONSE:

11. All documents, as defined above, related to the removal of the plaza’s brick
embellishment and replacement with the defective concrete slab, including the reason for its

removal and replacement.

RESPONSE:

12. All documents, as defined above, related to the repair or replacement of the
defective concrete slab, including the reason for its repair or replacernent.

RESPONSE:

13. Every government and industry standard, regulation, guidance, policy, procedure,
or other protocol, whether mandatory or voluntary, that you deemed applicable, or with which
you sought to comply, with respect to maintaining the theater plaza and the removal of the
plaza’s brick embellishment and replacement with the defective concrete slab.

RESPONSE:

14. All documents, as defined above, relating to any surveillance or observation of

Plaintiff, including photographs, video, notes, communications, surveillance instructions (unless

 

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 18 of 129 PagélID# 24

 
 

lhe ed TEM bedstead Haman bee ten

weta th a.

written by defense counsel), billing records, and any other documents generated in connection
with the surveillance.

RESPONSE:

15. All documents, as defined above, describing or depicting the iayout of the plaza
as it existed (a) immediately before the removal of the theater plaza’s brick embellishment and
replacement with the defective concrete slab, (b) on the date of the incident, and (c) immediately
following the repair or replacement of the defective concrete slab.

RESPONSE:

16. All documents, as defined above, memorializing communications between or

among you or your agents or employees and agents and employees of any insurer prior to the

retention of defense counsel relating to the allegations in the Complaint, the theater plaza’s
compliance with building codes and Americans with Disability Act standards, any dangerous
conditions in the theater plaza, and the danger of invitees encountering misaligned tiles, concrete
slabs, or bricks in the theater plaza from 2013 to the date of the incident.

RESPONSE:

17. Al documents, as defined above, memorializing communications between or
among you and any other Defendant or third party prior to the retention of defense counsel
relating to the allegations in the Complaint, the theater plaza’s compliance with building codes

and Americans with Disability Act standards, any dangerous conditions in the theater plaza, and

 

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page T9 of 129 PagelID# 25

a

 
 

ted nil ntl Ue lation kdb oe ee

we dn

the danger of invitees encountering misaligned tiles, concrete slabs, or bricks in the theater plaza
from 2013 to the date of the incident,

RESPONSE:

18. The resume or curriculum vitae of any expert you may call at trial or any hearing

in this matter,

RESPONSE:

19. All documents, as defined above, reviewed or relied on by any expert you may
call at trial or any hearing in this matter in forming their opinions.

RESPONSE:

20.  Allreports prepared by any expert you may call at trial or any hearing in this
matter.

RESPONSE:

21. Ail communications from or to Plaintiff relating to the incident, Plaintiff's
injuries, or other allegations in the Complaint. This Request does not include communications
that were sent to or by Plaintiff's current counsel (Blankingship & Keith, P.C.).

RESPONSE:

22. All contracts or agreements between you and any vendor, company, or person that
was involved in or responsible for the management, operation, repair, or maintenance of the

theater plaza.

 

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filéd04/13/21T Page 20 of 129 Pagelb# 26°

 
 

fastet scALM bat fide

bisa.

 

Case 1:21-cv-00450-RDA-IDD Document 1-1

RESPONSE:

23. All contracts or agreements between you and any vendor, company, or person that
was involved in the removal of the theater plaza’s brick embellishment and replacement with the

defective concrete slab.

RESPONSE:

24. All contracts or agreements between you and any vendor, company, or person that.
was involved in the répair or replacement of the defective concrete slab following the incident.

RESPONSE:

25. All documents, as defined above, that provide factual support for any of your
affirmative defenses or any claim that Plaintiff failed to mitigate damages.

RESPONSE:

26. Tf you claim that any person other than you caused or contributed to Plaintiffs

damages in whole or in part, all documents, as defined above, that relate to or support your
claim.

RESPONSE:

27. All documents, as defined above, that you obtain by subpoena duces fecum in this

matter.

RESPONSE:

 

Filed 04/13/21 Pagé 21 of 129 PagelD# 27S

einen re ee ee

 
 

Case 1:21-cv-00450-RDA-IDD Document 1-1 Fited 04/18/21 Page 22 of 128 PayetDt 28

28. If you claim that any of the medical treatments or, damages claimed by Plaintiff

are not related to the incident, unnecessary, or unreasonable in amount, all documents, as defined

above, that relate to or support your claim.

RESPONSE:

oe neh Dirt te betel Blears pee cir oe en

Pursuant to Rule 4:1(b)(6), if you withhold any information based on privilege, you
must “describe the nature of the documents, communications, or things not produced or
disclosed in a manner that, without revealing information itself privileged or protected, will
enable other parties to assess the applicability of the privilege or protection.”

SHAD EL FERNANDEZ
By Counsel

By:

 

Le fs
Robert J. Storey’, VSB 427412
rstoney@bklawva.com
Juli M. Porto, VSB #80820
jporto@bklawva.com.
BLANKINGSHIP & KEITH, PC
4020 University Drive, Suite 300
Fairfax, Virginia 22030
Telephone (703) 691-1235
Facsimile (703) 691-3913

= 10

 

 
 

= tt och chad EE Lai a han aentet pet rele

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 2301120 Pagelbr#2o

ard

WP ILeD:
VIRGINIA: OIL TNTAKE
IN THE CIRCUIT COURT FOR FAIRFAX COUNTY | °§
cua NE Rey
SHAD EL FERNANDEZ, Falf re uN r four
Plaintiff,

Case No.: 9 0 2 i 0 4 0 43

Vv.

BOSTON PROPERTIES, INC. and
BOSTON PROPERTIES, LP and
BOSTON PROPERTIES, LLC and
BOSTON PROPERTIES SERVICES, LLC
and BP KINGSTOWNE THEATRE, LLC,
Serve:

CT Corporation System, RA

4701 Cox Road, Suite 285

Glen Allen, VA 23060

Noma Sameer gee Se’ Stomp” Sage’ She! Seger” Senge’ Stage Sener? Smee” Soe! Sage” tee! Se? ee

Defendants.
PLAINTIFF’S FIRST SET OF INTERROGATORIES TO DEFENDANTS

Plaintiff Shad El Fernandez, by counsel, pursuant to Rule 4:8, propounds the following
interrogatories on Defendants Boston Properties, Inc., Boston Properties, LP, Boston Properties,
LLC, Boston Properties Services, LLC, and BP Kingstowne Theatre, LLC to be answered under
oath within 28 days of receipt.

DEFINITIONS

When used in these interrogatories, Plaintiff intends the words below to have the
followmg meanings:

a. “You” or “your” means the entity to which these interrogatories are directed and
its agents, employees, insurers, or representatives,

b. “Brick embellishment” means the brick embellishment described in Plaintiff's

Complaint.

 

 
 

ab teak anesiel-<D hb lpm siel aaa

c. “Communication” means any written, electronic,.or oral communications,
including, but not limited to, telephone conversations, conversations in meetings, letters,

memoranda, notes, and e-mails.

d. “Defective concrete slab” means the defective concrete slab described in
Plaintiff's Complaint.

e. “Document(s)” means but is not limited to any of the following in the possession,
custody or control of you, as defined in the foregoing paragraph, including documents at any
time in the possession, custody or control of such individuals or entities known by you to exist:

(1) Any written, typed, recorded, electronically stored, filmed or graphic
matter, whether produced, reproduced, or on computer, paper, cards, tapes, film, electronic
facsimile, computer storage device or any other media, including but not limited to electronically
stored information, emails, PDF documents, text messages, memoranda, notes, minutes, records,
photographs, correspondence, telegrams, diaries, bookkeeping entries, computer data
compilations, financial statements, tax returns, checks, check stubs, reports, studies, charts,
graphs, diagrams, schematics, maps, statements, notebooks, handwritten notes, applications,
agreements, books, pamphiets, bulletins, periodicals, transcripts, speeches, newsletters,
appointment calendars, records and recordings of oral conversations, or work papers.

(2) Any copy of any item in the foregoing paragraph that is different in any
way from the original whether by interlineation, receipt stamp notation, indication of copies sent
or received, or otherwise, drafts, and revisions.

(3) Any records relating to the preservation or destruction of any items in the

foregoing paragraphs.

 

Case 1:21-cv-00450-RDA-IDD Document 1-1 Fitec04/4t8/2t—Page-2-ot36-Percrets=6 6am

 
actos 3 vil altviet wa eaitie 2B Le iment Bh ee date

 

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21" Page 25 of 129 Pagelpr sl SCS

my

f. “Identify,” when used with reference to a person, means state the person’s full
name, current or last known home and business addresses and telephone numbers, and the
person’s relationship to you.

g. “Identify,” when used with a reference to a document, means describe the
document and state its date, author, addressee, subject(s), and length.

h. “Incident” means the incident that gives rise to this lawsuit.

i, “Person(s)” means persons, partnerships, corporations, associations, and other
legal and/or business entities, together with any employee, officer, director, agent or
representative of such person or entity; “person(s)” also includes any governmental unit,
authority or agency, its employees, agents and representatives.

}. “Plaza” means the theater plaza described in Plaintiffs Complaint.

k. “Relating to” means referring to, bearing upon, summarizing, reflecting,
constituting, containing, embodying, mentioning, showing, comprising, evidencing, supporting,
discussing, describing, commenting upon, concerning, regarding, alluding to, pertaining to,

probative of, in connection with, dealing with, in respect of, about, involving, indicating,

identifying, memorializing, proving, having anything to do with, or contradicting, in any way, in

whole or in part, the subject matter referred to in the request.
INTERROGATORIES
I. Identifying Information:
Identify, as defined above, the person(s) answering these interrogatories and each person
who provided information relied on to answer these Interrogatories.

ANSWER:

 

 

 
ae on

oe strate Td st ita fens ld LD dh Ta hate Bh detrei pet bien —

 

ww ede at ee:

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21” Pagé 26 Of 129 PageIDrF 32 ™
{
t

2. Identifying Information:

Identify your current business structure‘and your business structure at the time of the
incident and state the date on which your organization was formed and its state of formation. If
you are structured as a partnership, identify all limited and general partners, from the time of the
incident to present. If you are structured as a limited liability company, identify all managers and
members from the time of the incident to present.

ANSWER:

3. Witnesses:
Identify, as defined above, all persons having any personal knowledge of, or who may be
witnesses to, any of the facts that give rise to this lawsuit, including persons who:

a. observed the incident or came to the scene immediately after the incident;

b. have knowledge of the incident’s cause, including the fault of any party;

c. have knowledge relating to the removal of the theater piaza’s brick
embellishment and replacement with the defective concrete slab, including the reason for
the removal and replacement; ‘

d. have knowledge relating to the repair or replacement of the defective
concrete slab following the incident, including the reason for the repair or replacement,
and

e. have knowledge of the nature and extent of Plaintiff's injuries.

ANSWER:

 

 

 
 

Case 1:21-cv-00450-RDA-IDD Document 1-1 Fited04/f8/2t Page 2rortes-Pageth 36am

ry

4, Lost or Destroyed Tangible Items:
For any tangible item requested by any party that you claim has been destroyed or lost,
describe specifically what was destroyed or lost, when and how it was destroyed or lost, where it

had been located immediately before it was destroyed or lost, who its custodian had been, who

amr tl arn li lag Lente ee emt ee

destroyed or lost it, and who directed or allowed its destruction or loss; and identify each person

who has knowledge of this information.

ANSWER:

5. Witness Statements:

Identify all statements and summaries of statements that you, your agents, your insurers,
or your representatives obtained prior to the retention of defense counsel or that are in your
possession that were made by Plaintiff, witnesses, or anyone else, relating to the allegations in
the Complaint, and for each, state the date on which the statement was taken, the name and
contact information of the person taking the statement, the name and contact information of the
custodian of the statement, arid whether the statement has been transcribed.

ANSWER:

6. Expert Witnesses:

Identify every expert witness whom you may call at the trial or any hearing of this case,
state the subject matter upon which the expert is expected to testify, his or her qualifications to
testify thereon, the substance of facts and opinions to which the expert is expected to testify, and
a summary of the grounds for each such opinion.

ANSWER:

;
wn

 

 
 

a oa eedlRiDLA ad

bo

4

 

_

wee dn

t
Awe

sole al

7. Persons Liable:

Identify, as defined above, each person, if any, whom you contend caused or contributed,
either partially or exclusively, to the incident, and state all facts in support of each such
contention, including the specific acts or omissions of each party upon which you base your
contention. Include in your answer any person, as defined above, whom you contend owned,
operated, maintained, or could control the theater plaza where Plaintiff fell or who was involved
in the removal of the theater plaza’s brick embeilishment and replacement with the defective
concrete slab.

ANSWER:

8, Prior Incidents:

For each incident in which a person fell or was injured in the theater plaza or that
involved the defective concrete slab for the five years preceding this incident and for each time
any person brought the defective concrete slab to your attention, state the date and location of the
incident, identify the injured person and their attorney, if any, describe any investigation you
made of the incident or notice including your determination of the cause of incident, and any
action you took in response to the incident or notice.

ANSWER:

9. Inspection, Maintenance, and Repair:
For each occasion on which the theater plaza was inspected, maintained, repaired, or

altered for the four years preceding the incident, describe the inspection, maintenance, repair or

 

Case 1:21-cv-00450-RDA-IDD Document 1-1 Fited 04713/2I Page 28 UT ize Paget Sa

 

 
 

 

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 29 of 129 PagelD# 35

alteration in detail, identify the person who performed it and anyone who had knowledge of it,
state the reason for it, and identify all related documents including correspondence, contracts,
and permit applications or other requests for permission to perform the inspection, maintenance,
repair, or alteration.

ANSWER:

wae ak ii rt ete Laomiade  LD ay eks sates Ml armen aed bance tee

10. Other Causes of Injuries or Damages:

If you contend that any medical treatments or damages claimed by Plaintiff are not
related to the incident, unnecessary, or unreasonable in amount, identify each such treatment or
damage and state the factual basis for each such contention.

ANSWER:

ll. Party Admissions:

If you have had any communications with Plaintiff relating to the allegations in the
Complaint or Plaintiff's injuries or have knowledge of any other person having communications
with Plaintiff relating to the allegations in the Complaint or Plaintiff's injuries, identify the date
of each communication, the people involved in the communication, the substance of the
communication, and if written, identify the custodian of such writing.

ANSWER:

12. Affirmative Defenses:
For each affirmative defense on which you rely in this case, including any claim that

Plaintiff failed to mitigate damages, identify the defense, state each fact upon which the defense

wh be
~~)

 

 

 
 

detain peeid Ld tebe A meted,

eh he we.

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 64/43/24--Page36-6f 129 Pagelb# 36———_

is grounded and, for each such fact, identify all persons having knowledge thereof and all
documents and/or things which evidence such fact as required by Benitez v. Ford Motor Co,, 273
Va. 242 (2007).

ANSWER:

nn ee ary ar Li teipenn ae

13. Ynsurance:

For each insurance policy that could conceivably provide coverage to you if any
Defendant is held liable, state the name of the insurance company, the policy number, your
insurance broker, the amount of coverage available for payment, and any self-insured retention.
This interrogatory expressly includes any liability, CGL, business auto, personal or professional
Hability, homeowners, umbrella, excess, or other policies of any kind that could conceivably be
used to satisfy all or part of any judgment that may be entered in this matter or indemnify or
reimburse any party for any payment made to satisfy any such judgment, including any
reservation of rights letters issued to you or another defendant. Please do not simply refer to
policies, but write the answer requested.

ANSWER:

14. Policies, Procedures, and Protacols:

Identify and describe every government and industry standard, regulation, guidance,
policy, procedure, or other protocol, whether mandatory or voluntary, that you deemed
applicable, or with which you sought to comply, with respect to maintaining the theater plaza
and the removal of the theater plaza’s brick embellishment and replacement with the defective

concrete slab.

 

 
 

mtn Eadivaadsardapde citi Leg Lh Liemrehell ete there he ae

dae

- od.

ANSWER:

15. Plaza Alteration:

Describe in detail the circumstances of the removal of the theater plaza’s brick
embellishment and replacement with the defective concrete slab, including the purpose for the
removal and replacement, date(s) the work was performed, the identity of any person who
performed the work or had knowledge of it, any issues or difficulties surrounding the work, and
the cost of the work and identify all related documents, including correspondence, contracts, and
permit applications or other requests for permission to perform the work.

ANSWER:

16. Plaza Repair:

Describe the repair or replacement of the defective concrete slab following the incident,
including the purpose for the repair or replacement, date(s) the work was performed, the identity
of any person who performed the work or had knowledge of it, and identify all related
documents including correspondence, contracts, and permit applications or other requests for

permission to perform the work.

ANSWER:

 

Case 1:21-cv-00450-RDA-IDD Document 1-1 Fited 04446324 Page St F429 Ra gets fee

tener rma i

 
 

ee

+m

wekimeth

on tit +A ales teat BN Ea Ltn EE Peieewere, | aie detainee, ernie

Case 1:21-cv-00450-RDA-IDD Document 1-1 Fitec-04/t3/21 Page S2 of428 PagetBt 38—-—

“ot

 

: / oJ
Robert 1 Storey, VSB #27412

rstoney@bklawva.com
Juli M. Porto, VSB-#80820

jporto@bklawva.com
BLANKINGSHIP & KEITH, PC
4020 University Drive, Suite 300
Fairfax, Virginia 22030
Telephone (703) 691-1235
Facsimile (703) 691-3913

 

10

SHAD EL FERNANDEZ
By Counsel

 

 
 

Case 1:21-cv-00450-RDA-IDD Document 1-1

CT Corporation

To: Janet Kerr

Boston Properties, Inc.

Filed 04/13/21 Page 33 of 129 PagelD# 39

Service of Process
Transmittal
03/24/2021

CT Log Number 539265117

800 Boylston Street, Suite 1900

Boston, MA 02199

RE: Process Served in Virginia

FOR: Boston Properties LLC (Domestic State: DE)

ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:

BDOCUMENT(S} SERVED:

COURT/AGENCY:

NATURE OF ACTION:

ON WHOM PROCESS WAS SERVED:

BATE AND HOUR OF SERVICE:
JURISDICTION SERVED :
APPEARANCE OR ANSWER DUE:
ATTORNEY(S} / SENDER(S):

ACTION ITEMS:

REGISTERED AGENT ADDRESS:

Shad El Fernandez, Pltf, vs. Boston Properties, Inc., et al., Bfts. // To: Boston
Properties LLC

None Specified
Case # €L20210004043

Personal Injury - Failure to Maintain Premises in a Safe Condition
CT Corporation System, Glen Allen, VA

By Process Server on 03/24/2021 at 14:36

Virginia

None Specified

None Specified

CT has retained the current log, Retain Date: 03/24/2021, Expected Purge Date:
03/29/2021

Image SOP

Email Notification, Michael Chaia mchaia@bxp.com

Email Notification, Janet Kerr JKerr@bostonproperties.com

Email Notification, Craig O'Connor coconnor@bostonproperties.com
CT Corporation System

4701 Cox Road

Suite 285
Glen Allen, VA 23060

866-203-1500
Dealleam@wolterskluwer.com

The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient{s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its tegal and other

advisors as necessary. CT disclaims alt Wability for the information contained in this form, including for any omissions or inaccuracies that may be contained

therein.

Page 1 of 1/ JR
Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 34 of 129 PagelD# 40

@), Wolters Kluwer

PROCESS SERVER DELIVERY DETAILS

 

 

 

 

Date: Wed, Mar 24, 2021

Server Name: Drop Service

Entity Served BOSTON PROPERTIES ELC

Agent Name C T CORPORATION SYSTEM
Case Number CL20210004043

Jurisdiction VA

 

 

 

 
 

4

we tetanic

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 35 of 129 Pa age eIDF 4T

ape

1 Le
aw Lew Lew Mee oy

meg
boo

~ COMMONWEALTH OF VIRGINIA”
CIRCUIT COURT OF FAIRFAX COUNTY
4110 CHAIN BRIDGE ROAD
FAIRFAX, VIRGINIA 22030 ©:
703-691-7320
(Press 3, Press 1)

Shad El Fernandez vs, Boston Properties, Inc., et ai.
CL-2021-0004043

To: Boston Properties, LLC
Serve:,CT Corporation System, RA
4701 Cox Road, Suite 285
Glen Alien, VA 23060-6808

SUMMONS — CIVIL ACTION

“ ‘The. party upon whom this suirimons and the’ attached comiplaint a are served is s hereby nolified —
that unless within 24 days after such service, response is made by filing in the Clerk’s office of

this Court a pleading in writing, in proper legal form, the aliegations and charges may be taken

as adifiitted and the court may enter’ an’ order, judgment < or decree’ ‘against such party either by ~

default or after hearing evidence.

APPEARANGE IN PERSON |S NOT REQUIRED BY THIS SUMMONS.

.-~ Done in the name of the Commonwealth of Virginia, on March 22, 2021.

JOHN T ¥, CLERK

By:
Deputy Clerk

- Plaintiff's Attorney: Robert J. Stoney ©"

 

ony

i

 

 

 
 

4 siileek orinos, ible, ate De é

 

 

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 36 of 129 PagelD# 42

rt

FILED
VIRGINIA: CUYIL IN TAHE

| ISL HAR 18 AH 9:58
IN THE CIRCUIT COURT FOR FAIRFAX COUNTY

Len. Cusluy RT

FAIRFAX, WAU

2021.04045

2° 097%

SHAD EL FERNANDEZ,
Plaintiff,

Vv. Case No.:

BOSTON PROPERTIES, INC. and
BOSTON PROPERTIES, LP and
BOSTON PROPERTIES, LLC and
BOSTON PROPERTIES SERVICES, LLC
and BP KINGSTOWNE THEATRE, LLC,
Serve:

CT Corporation System, RA

4701 Cox Road, Suite 285

Glen Allen, VA 23060

Defendants.
COMPLAINT

Plaintiff Shad El Fernandez, by counsel, moves for judgment against Defendants Boston
Properties, Inc., Boston Properties, LP, Boston Properties, LLC, Boston Properties Services,
LLC, and BP Kingstowne Theatre, LLC on the grounds and in the amourit set forth as follows:

1. At all relevant times, Defendants owned, operated, or maintained the property
surrounding the Regal Kingstowne ScreenX & RPX movie theater in Fairfax, Virginia, including
the plaza, bollards and other improvements in front of the theater (‘the Plaza”).

2. The Plaza is landscaped with trees in brick planters and an ornamental sunburst
design created with colored concrete tiles and inlaid brick embellishments.

3. The below photograph is a true and accurate depiction of the Plaza circa May

2015:)

 

* Google Maps Strect View image dated May 2015, available at: https://Awww.google.com/maps/@38,7719033,-
77.1387401 ,3a,37.5y,75,15h,87.34t/data=!3m6!1e1 [3m4! 1 sy68MdS VwdPFimdL0m9FiSwQ!2e0171133 121816656

 

 
paw tee die ah

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 37 of 129 PagelD# 43

.t

 

 

4, Prior to November 21, 2018, Defendants removed, or had removed, a row of the
inlaid brick embellishment that ran parallel to a line of bollards along the western side of the
Plaza. They replaced the embellishment with concrete slabs.

5. The below photograph is a true and accurate depiction of the Plaza circa July

2018?

 

 

 

 

6. While the inlaid brick embellishment had been flat and smooth, a new concrete

slab placed in front of a rdmp to the Plaza was inserted unevenly. The slab was laid at an incline

 

? Google Maps Street View image dated July 2018, available at: https://www.google.com/maps(@38.7719292,-
77.1387559,3a,37.5y,82.18h,86.7 | t/data=13m7! lel !3m5! isydeGMYOTqjndPl_mY Wy-
Og!2e0!5s20180701 TOOQ000!711 33 121816656
 

wee,

ea bees ote DLE aa ete tecthate

 

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 38 of 129 PagelD# 44

relative to the rest of the Plaza and misaligned with the adjoining tiles, creating a significant gap
and vertical drop-off (the “Defective Concrete Slab”).

7. Due to the gap, a wide strip of black joint filler had to be laid between the existing
tile-and the new concrete slab. The wide, black strip gave the illusion that the joint was level,
making the significant drop-off and the incline indiscermible to pedestrians.

"8. The Defective Concrete Slab was located directiy in front of an accessible ramp
constructed for persons with a disability and obstructed the accessible route from the accessible
parking lot next to the theater and the theater’s entrance.

9. Shad is a person with a disability.

10. On November 21, 2018, the day before Thanksgiving, Shad was walking to the
Regal Kingstowne movie theater from the accessible parking lot next to the theater with his son
and daughter to watch a movie.

li. Shad followed the accessible route from the parking lot to the theater entrance and
entered the Plaza by the accessible ramp.

12. As Shad approached the Defective Concrete Slab in front of the ramp, he was
unable to see the vertical drop-off between that slab and the adjoining tile and the tilt due to the
similar color of the adjoining concrete, the wide, black strip of joint filler, and other
environmental factors.

13. When Shad crossed the defective joint, his foot caught on the Defective Concrete
Slab. He was thrown forward onto the concrete Plaza so suddenly that he did not have time to
catch himself and landed on his knees and elbows.

i4. — Asaresult, Shad suffered a devastating open, comminuted fracture of his left

elbow, requiring multiple surgeries and leaving his elbow permanently impaired.

 

 

 
+e aiteditbermndery dilated eset

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 39 of 129 PagelD# 45

15. Defendants opened the theater and Plaza to movie-going customers like Shad.
Shad was therefore an invitee of Defendants.

16. As Defendants’ invitee, Shad had the right to assume that the Plaza was
reasonably safe for him to walk across. He did not know, and had no reason to know, of the
concealed vertical drop-off or the defective tilted concrete slab in the Plaza in front of the
handicap entrance ramp.

17. The Plaza was intended to be eye-catching and appealing to-invitees. A
reasonable person would expect that a private Plaza designed to attract paying customers would
be safe, level, and better maintained than a public sidewalk.

18. The defect was located directly in front of an accessible ramp in an accessible
route, A reasonable person would expect that an area designed to be accessible to persons with a
disability would be safe, level, and’better maintained than areas not designed for people with
impaired mobility.

19, Defendants, through their agents, employees, and/or contractors, knew or should
have known of the obscured, dangerous condition produced by the misaligned slab because:

a. They created it themselves by replacing the brick embellishment with the
misaligned concrete slab, turning what had been a flat, safe Plaza surface
into an unreasonably hazardous condition;

‘bh. Other pedestrians had fallen bécause of the hidden dangerous condition;

c. On information and belief, other invitees had informed the Defendants of
the dangerous condition;

d. The defendants and their agents frequented the Plaza; and
 

cope ab inkenenbesell teh tide eee et

 

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 40 of 129 PagelD# 46

a

e. Prior to November 2018, the defendants placed warnings regarding the
unreasonably dangerous condition on bollards on other portions of the
Plaza, so pedestrians coming from a direction other than the direction that
Shad was walking might be warned of the danger.

20. On November 21, 2018, the signs on the bollards were not visible'to a pedestrian
walking up the handicap accessible ramp or-in the direction Shad was walking before he fell.

21, On November 21, 2018, the signs on the bollards were in a dilapidated condition
and illegible even to those in their path.

22. It was foreseeable that replacing the Plaza’s flat, safe surface with an
unnoticeably dangerous condition would cause pedestrians crossing the Plaza to fall.

23. Other pedestrians have fallen due to the same hazardous condition, and
Defendants fixed the defective slab after Shad’s fall.

20. Defendants are vicariously liable for the acts and omissions of their agents and
employees committed within the scope of their agency or employment.

21. Defendants had a duty to invitees of the theater, including Shad, to use ordinary
care and diligence to keep its premises reasonably safe and free from conditions that would
render the premises dangerous and unsafe for business invitees, including:

a. Maintaining its premises in a reasonably safe condition for invitees,

b, Not creating conditions on its premises that would render it unreasonably
dangerous for invitees,

c. Regularly inspecting its premises to identify conditions that would render

its premises unreasonably dangerous for invitees,

 

 
wht be

cat cp silane dl Mlatbe

 

 

* -Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 41 of 129 PagelD# 47

d, Promptly repairing conditions on its premises that would render its
premises unreasonably dangerous for invitees,

e. Effectively warning invitees of any unsafe condition on its premises,

f. Guarding or protecting invitees from any unsafe condition on its premises,
and

g. Providing a continuous, unobstructed path from the public streets,

 

sidewalks, and accessible parking to an accessible entrance to the.theater pursuant to
Code § 36-98, 13 VAC § 5-63-10(B), and IBC. § 1104.1. |
22. Defendants breached their duties by carelessly, negligently, and recklessly:
a. Failing to maintain its premises in a reasonably safe condition for invitees,
b. Creating a condition on its premises that rendered its premises
unreasonably dangerous for invitees,
c. Failing to inspect and identify conditions that would render its premises
unreasonably dangerous for invitees,
d. Failing to repair the unsafe condition that it created on its premises and
that rendered its premises unreasonably dangerous for invitees,
é. Failing to warn invitees of the unsafe condition that it created on its
premises and that rendered its premises unreasonably dangerous for invitees,
f. Failing to guard or protect invitees from the unsafe condition it created on
its premises and that rendered its premises unreasonably dangerous for invitees,
g Failing to provide a continuous, unobstructed path froma the public.streets,
sidewalks, and accessible parking to an accessible entrance to the theater in violation of

Code § 36-98, 13 VAC § 5-63-10(B), and IBC § 1104.1,

 
 

eo

en rb eininernetnty DIL Lobia nahin

h. Altering the Plaza in way that affected the usability of the theater for

persons with a disability in violation of Code § 36-98, 13 VAC § 5-63-10(B), and IBC

§ 1104.1,
i. Committing other acts and omissions that further investigation and
discovery may reveal.

23. Code § 36-98, 13 VAC § 5-63-10(B), and IBC § 1104.1 are statutes enacted to
protect the health, safety, and welfare of persons with a disability.

24. Shad is a member of the class of people intended to be protected by Code § 36-98,
13 VAC § 5-63-10(B), and IBC § 1104.1.

25. Defendants’ individual and collective negligence created the imperceptible and
unreasonably dangerous vertical drop-off and defective tilt in the Plaza that caused Shad’s fall
and damages.

26. As the direct and proximate result of the individual and collective negligence of
Defendants, Shad sustained serious, painful, and permanent injuries, including a catastrophic
injury to his left elbow; has required and continues to require medical treatment and therapy; has
incurred and continues to incur the expenses of this medical treatment and therapy; was
precluded and continues to be precluded from engaging in normal activities and pursuits; has a
diminished earning capacity; and has sustained and will continue to sustain other losses and
damages. He has been permanently impaired and has experienced and continues to experience
pain, suffering, and mental anguish,

27. Va. Code § 17.1-330(D) authorizes the Supreme Court of Virginia to “suspend,
toll, extend, or otherwise grant relief from deadlines, time schedules, or filing requirements

imposed by otherwise applicable statutes, rules, or court orders in any court processes and

 

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21” Pagé 42 of 129 PagelD# 48

|
!
|
|

 
| ett Wilde lane eam

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 43 of 129 PagelD# 49

proceedings, including all appellate court time limitations” when it declares a judicial
emergency.

28. On March 16, 2020, the Supreme Court of Virginia entered a “Declaration of
Judicial Emergency” Order. This Order, among other things, ordered that “all deadlines are
hereby tolied and extended, pursuant to Va. Code § 17.1-330(D), fora period of twenty-one (21)
days.”

29. Between March 16 and July 8, 2020, the Court entered nine subsequent orders
that extended the tolling and extension of-all deadlines. in civil matters through July 20,

2020. The total period of tolling and extensions provided for in these Orders is 126 days.

30. The statute of limitations period for bringing this action was extended by the
above tolling and extension orders by 126 days.

WHEREFORE, Plaintiff Shad El Fernandez moves this Court for judgment against
Defendants Boston Properties, Inc., Boston Properties, LP, Boston Properties, LLC, Boston
Properties Services, LLC, and BP Kingstowne Theatre, LLC, jointly and severally, in the amount
of SIX MILLION NINE HUNDRED FIFTY THOUSAND DOLLARS ($6,950,000.00) with
pre-judgment interest beginning on November 21, 2018, an award of attorneys” fees and costs,
and any such other relief this. Court deems just and proper.

Plaintiff requests a trial by jury ofall issues.

 
 

ct, te chedtcaatt genie ELE ie ett ibe eS ee ee

 

 

By:

 

 

Robert ¥Stonéy, VOB #27412
tstoney@bilawva‘com
Juli M. Porto, VSB #80820
jporto@bklawva.com
BLANKINGSHIP.& KEITH, PC
4020 University Drive, Suite 300
Fairfax, Virginia 22030
Telephone (703).691-1235
Facsimile (703) 691-3913

 

:: ~ Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 44 of 129 Pageib# 50—-_

SHAD EL: FERNANDEZ
By Counsel

 

 
Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 45 of 129 PagelD# 51
 

~ ° Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 46 of 129 PagéID# 52

A doko eet Liha bomanetebaweicees Oo

}

cI A ILEG
AYGL INTAE
VIRGINIA: i ATAKE
NU RAR 1@ aM S: 58
IN THE CIRCUIT CGURT FOR FAIRFAX COUNTY JOHN FREY
AT PRE
CLERK. CIRCUIT COURT
SHAD EL FERNANDEZ, OTERO
) .
Plaintiff, ) . *
) 9021 04042
ve ) Case No:
)
ROSTON PROPERTIES, INC. and )
BOSTON PROPERTIES, LP and )
BOSTON PROPERTIES, LLC and )
BOSTON PROPERTIES SERVICES, LLC )
and BP KINGSTOWNE THEATRE, LLC, )
Serve: )
CT Corporation System, RA )
4701 Cox Road, Suite 285 )
Glen Allen, VA 23060 )
)
Defendants. )

PLAINTIFF’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS TO
DEFENDANTS

Plaintiff Shad El Fernandez, by counsel and pursuant to Rule 4:9, requests that
Defendants Boston Properties, Inc., Boston Properties, LP, Boston Properties, LLC, Baston
Properties Services, LLC, and BP Kingstowne Theatre, LLC produce.the following documents
within 28 days of receipt.

DEFINITIONS

When used in these Request for Production of Documents, Plaintiff intends the words
below to have the following meanings:

a, “You” or “your” means the entity to which these Request for Production of
Documents are directed and its agents, employees, insurers, or representatives.

b. “Brick embellishment” means the brick embellishment described in Plaintiff's

Complaint.

 

 
Sone debet ald igaebee d oe

 

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21” Page 47 of Izy PageiDr ss

c. “Communication” means any written, electronic, or oral communications,

including, but not limited to, telephone conversations, conversations in meetings, letters,
memoranda, notes, and e-mails.
d. “Defective concrete slab” means the defective concrete slab described. in
Plaintiff's Complaint.
€. “Document(s}’ means but is not limited to any of the following in the possession,
custody or control of you, as defined in the foregoing paragraph, including documents at any
time in the possession, custody or control of such individuals or entities known by you to exist:
(1) Any written, typed, recorded, electronically stored, filmed or graphic
matter, whether produced, reproduced, or on computer, paper, cards, tapes, film, electronic
facsimile, computer storage device or any other media, including but not limited to electronicaliy
stored information, emails, PDF documents, text messages, memoranda, notes, minutes, records,
photographs, correspondence, telegrams, diaries, bookiceeping entries, computer data
compilations, financial statements, tax returns, checks, check stubs, reports, studies, charts,
graphs, diagrams, schematics, maps, statements, notebooks, handwritten notes, applications,
agreements, books, pamphlets, bulletins, periodicals, transcripts, speeches, newsletters,
appointment calendars, records and recordings of oral conversations, or work papers.
(2) “Any copy of any item in the foregoing paragraph that is different in any
way from the original whether by interlineation, receipt stamp notation, indication of copies sent
or received, or otherwise, drafts, and revisions.

(3) Any records relating to the preservation or destruction of any items in the

foregoing paragraphs.

 

 
 

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Pagé 48 of 129 PagelD# 54

f. “Identify,” when used with reference to a person, means state the person’s full
name, current.or last known home and business addresses'and telephone numbers, and the
person’s relationship to you.

g. “Identify,” when used with a reference to a document, means describe the

 

document and state its date, author, addressee, subject(s), and length.

waite bebe deta ABI Hebiertecittieeiney ietererp e e  e

h. “Incident” means the incident that gives rise to this lawsuit.
i, “Person(s)” means persons, partnerships, corporations, associations, and other
eet, legal and/or business entities, together with any employee, officer, director, agent or

representative of such person or entity; “‘person(s)” also. includes any governmental unit,
authority or agency, its employees, agents and representatives.

} “Plaza” means the theater plaza described in Plaintiff's Complaint.

k. “Relating to” means referring to, bearing upon, summarizing, reflecting,
constituting, containing, embodying, mentioning, showing, comprising, evidencing, supporting,
discussing, describing, commenting upon, concerning, regarding, alluding to, pertaining to,
probative of, in connection with, dealing with, in respect of, about, involving, indicating,
identifying, memorializing, proving, having anything to do with, or contradicting, in any way, in
whole or in part, the subject matter referred to in the request.

REQUESTS

 

1, All documents, as defined above, identified or referred to in your answers to any
interrogatories propounded in this matter.

RESPONSE:

 

 

 
weak deeeioe dan Ladera Bae ees

 

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filéd 04/13/21” Page 49 of Izy PagelDr ss

4
|,
t .
2. All documents, as defined above, that depict the incident or the theater plaza on

the day of the incident.

RESPONSE:

3. All documents, as defined above, relating to the incident, such as claims reports,

 

notes, photographs, communications, witness statements, and documents compiled or generated

in any investigation, etc., prior to the retention of defense counsel.

RESPONSE:

4, All documents, as defined above, relating to any federal, state, local, or private
investigation of the incident for any purpose.

RESPONSE:

5. All documents, as defined above, relating to any other incident in which a person
fell or was injured in the theater plaza, or relating to each time any person brought the defective
concrete slab to your attention, from 2013 to the present, including claims reports, photographs,
communications, witness statements,-and documents compiled or generated in any investigation,
etc. This request includes documents generated or possessed by your risk management,
maintenance, or general counsel’s office.

RESPONSE:

6. All insurance agreement(s)/policy(ies) that could conceivably provide coverage to

you if any Defendant is held liable. This request expressly includes any liability, CGL, business

 

 
 

rho a

"einen shrek opeg IEEE a ti and ne =

ae ted 3

 

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 50 of 129 PagelD# 56

auto, personal or professional liability, homeowners, umbrella, excess, or other policies of any
kind that could conceivably be used to satisfy all or part of any judgment that may be entered in
this matter or indemnify or reimburse any party for any payment made to satisfy any such
judgment, including any reservation of rights letters issued to you or another Defendant.

RESPONSE:

7, All written staternents and summaries of statements, audio recordings, transcripts,
or other recordings, regardless of medium, that you, your agents, your insurers, or your
representatives that are in your possession that were rnade by Plaintiff, or of witnesses or anyone

else obtained prior to the retention of defense counsel, relating to the allegations in the

Complaint.
RESPONSE:
8. All written statements, audio recordings, transcripts, or other recordings,

regardless of medium, memorializing utterances of Plaintiff.

RESPONSE:

9. All documents, as defined above, related to the inspection, repair, and
maintenance of the theater plaza, including communications, schedules, checklists, work orders,
contracts, permit applications, permits, and photographs from 2013 to the date of the incident.

RESPONSE:

 

 

 
 

oe nae

Ae pb lita Biba dee ated

10. Ajl documents, as defined above, that identity all persons.responsible for the-
theater plaza’s inspection, repair, and mairitenance, including timesheets, work schedules, and
duty rosters from 2013 to the date of the incident.

RESPONSE:

lt. All documents, as defined above, related to the removal of the plaza’s brick
embellishment and replacement with the defective concrete slab, including the reason for its

removal and replacement.

RESPONSE:

12. All documents, as defined above, related to the repair or replacement of the
defective concrete slab, including the reason for its repair or replacement.

RESPONSE:

13. . Every government and industry staridard, regulation, guidance, policy, procedure,
or other protocol, whether mandatory or voluntary, that you deemed applicable, or with which
you sought to comply, with respect to maintaining the theater plaza and the removal of the
plaza’s brick embellishment and replacement with the defective concrete slab.

RESPONSE:

14, All documents, as defined above, relating to any surveillance or observation of

Plaintiff, including photographs, video, notes, communications, surveillance instructions (unless

 

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21” Page 5T Of 129 PagéelID# 57”

tw ne ne

a eee I A ERM ARE i

 
 

 

- ; ‘Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 52 of 129 PagelD# 58

a

“ fer mani epeed Dll Auleem etait jo te .

written by defense counsel), billing records, and any other documents generated in connection

with the surveillance.

RESPONSE:

15. All documents, as defined above, describing or depicting the layout of the plaza
as it existed (a) immediately before the removal of the theater plaza’s brick embellishment and
replacement with the defective concrete slab, (b) on the date of the incident, and (c) immediately

following the repair or replacement of the defective concrete slab.

RESPONSE:

16. All documents, as defined above, memorializing communications between or
among you or your agents or employees and agents and employees of any insurer prior to the
retention of defense counsel relating to the allegations in the Complaint, the theater plaza’s
compliance with building codes and Americans. with Disability Act standards, any dangerous
conditions in the theater plaza, and the danger of invitees encountering misaligned tiles, concrete
slabs, or bricks in the theater plaza from 2013 to the date of the incident.

RESPONSE:

17. All documents, as defined above, memorializing communications between or
among you and any other Defendant or third party prior to the retention of defense counsel
relating to the allegations in the Complaint, the theater plaza’s compliance with building codes

and Americans with Disability Act standards, any dangerous conditions in the theater plaza, and

 

a ee lh AA

 
 

pyr MaRS Tetne stathe

Doe ee

 

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filéd 04/13/21” Page 53 of 129 PagelID# 5

the danger of invitees encountering misaligned tiles, concrete slabs, ot bricks in the theater plaza
fiom 2013 to the date of the incident.

RESPONSE:

18. The-resume of curriculum vitae of any expert you may call at trial or any hearing
in this matter.

RESPONSE:

19. All documents, as defined above, reviewed or relied on by any expert you may
cali at trial or any hearing in this matter in forming their opinions.

RESPONSE:

20. Ali reports prepared by any expert you may cail at trial or any bearing in this
matter.

RESPONSE:

21, All communications from or to Plaintiff relating to the incident, Plaintiff's
injuries, or other allegations in the Complaint. This Request does not include communications
that were sent to or by Plaintiff's current counsel (Blankingship & Keith, P.C.).

RESPONSE:

22. All contracts or agreéments between you and any vendor, company, or person that
was involved in or responsible for the management, operation, repair, or maintenance of the

theater plaza.

 

 

 
 

cot etree teat tine Dade shine ie ab - - a me,

_ Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21" Pagé 54 of 129 PagelD# 6U

RESPONSE:

23. All contracts or agreenients between you and any vendor, company, or person that
was irivolved in the removal of the theater plaza’s brick embellishment and replacement with the

defective concrete slab.

RESPONSE:

24. All contracts or agreements between you and any vendor, company, or person that
was involved in the repair or replacement of the defective concrete slab following the incident.

RESPONSE:

25. All documents, as defined above, that provide factual support for any of your
affirmative defenses or any claim that Plaintiff failed to mitigate damages.

RESPONSE:

26. If you claim that any person other than you caused or contributed to Plaintiff's
damages in whole or in part, all. documents, as defined above, that relate to or support your

claim.

RESPONSE:

27. All documents, as defined above, that you obtain by subpoena duces fecum in this

matter.

RESPONSE:

 

 

 
 

|. Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/I3/2T- Page 55 of 129 PageiDFor

 

Cee dah lath Dalaba ainda a

 

 

 

. t
28. If you claim that any. of the medical. treatments or damages claimed by Plaintiff
are not related to the incident, unnecessary,.or unreasonable in amount, all documents, as defined
above, that relate to or support your claim.
RESPONSE:
Pursuant to Rule 4:1(b)(6), if you withhold any inforniation based on privilege, you
; must “describe the nature of the documents, communications, or things not produced or
a disclosed in a manner that, without revealing information itself privileged or protected, will
= enable other parties to assess the applicability of the privilege or protection.”
SHAD EL FERNANDEZ
3 By Counsel
. By: hfe, j.
ue Robert J. Stortey, #27412
ve rstoney@bklawVa.com
se Juli M. Porto, VSB #80820
le jporto@bklawva.com
ae BLANKINGSHIP & KEITH, PC
i 4020 University Drive, Suite 300
oe Fairfax, Virginia 22030
. Telephone (703) 691-1235
2! Facsimile (703) 691-3913

10

cate i pee

 

 
 

+ st het ered Aiba tke Ree

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 56 of 129 PagelbD# 62

FILED
CIVIL TH TAKE

202) HAR 18 AN 9:98
IN THE CIRCUIT COURT FOR FAIRFAX COUNTY.
CLERK, CIRCUIT SouRT
FAIRFAX, VA

5021. 04043

Case No.: t

VIRGINIA;

SHAD EL FERNANDEZ,

Plaintiff,

 

¥v.

BOSTON PROPERTIES, INC. and
BOSTON PROPERTIES, LP and
BOSTON PROPERTIES, LLC and
BOSTON PROPERTIES SERVICES, LLC
and BP KINGSTOWNE THEATRE, LLC,
Serve:

CT Corporation System, RA

4701 Cox Road, Suite 285

Glen Allen, VA 23060

Somme ame See” eae Sai” Sea Sone Sue” Suge” “emer Segue “nme” Samet” Segue” “mm” “met” “oem?

Defendants.
PLAINTIFF'S FIRST SET OF INTERROGATORIES TO DEFENDANTS

Plaintiff Shad El Fernandez, by counsel, pursuant to Rule 4:8, propounds the following
interrogatories on Defendants Boston Properties, Inc., Boston Properties, LP, Boston Properties,
LLC, Boston Properties Services, LLC, and BP Kingstowne Theatre, LLC to be answered under
oath within 28 days of receipt.

DEFINITIONS

When used in these interrogatories, Plaintiff intends the words below to have the
following meanings:

a, “You” or “your” means the entity to which these interrogatories are directed and
its agents, employees, insurers, or representatives.

| b. “Brick embellishment” means the brick embellishment described in Plaintiff's

Complaint.

 

 
 

te ins epee AML adamantane ob

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21” Pagé 57 OTizy Pagelipros

C. “Communication” means any written, electronic, or oral communications,
including, but not limited to, telephone conversations, conversations in meetings, letters,

memoranda, notes, and é-mails.

d. “Defective concrete slab” means the defective concrete slab described in
Plaintiff's Complaint.
€. “Document(s)” means but is not limited to any of the following in the possession,

custody or control of you, as defined in the foregoing paragraph, including documents at any
time in the possession, custody or control of such individuals or entities known by you to exist:

(1) Any written, typed, recorded, electronically stored, filmed or graphic
matter, whether produced, reproduced, or.on computer, paper, cards, tapes, film, electronic
facsimile, computer storage device or any other media, including but not limited to electronically
stored information, emails, PDF documents, text messages, memoranda, notes, minutes, records,
photographs, correspondence, telegrams, diaries, bookkeeping entries, computer data.
compilations, financial statements, tax returns, checks, check stubs, reports, studies, charts,
graphs, diagrams, schematics, maps, statements, notebooks, handwritten notes, applications,
agreements, books, pamphlets, bulletins, periodicals, transcripts, speeches, newsletters,
appointment calendars, records and recordings of oral conversations, or work papers.

(2) Any copy of any item in the foregoing paragraph that is different in any
way from the original whether by interlineation, receipt stamp notation, indication of copies sent
or received, or otherwise, drafts, and revisions.

(3) Any records relating to the preservation or destruction of any items in the

foregoing paragraphs.

 

 
+ deat ade Diladaee wadther 2 eee

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 58 of 129 PagelD# 64

f. “Identify,” when used with reference to a person, means state the person’s full
name, current or last known home and business addresses and telephone numbers, and the
person’s relationship to you.

g. “Identify,” when used with a reference to a document, means describe the
document and state its date, author, addressee, subject(s), and length.

h. “Incident” means the incident that gives rise to this lawsuit.

i “Person(s)” means persons, partnerships, corporations, associations, and other
{egal and/or business entities, together with any employee, officer, director, agent or
representative of such person or entity; “person(s)” also includes any governmental unit,
authority or agency, its employees, agents and representatives.

j. “Plaza” means the theater plaza described in Plaintiff's Complaint.

k. “Relating to” means referring to, bearing upon, summarizing, reflecting,
constituting, containing, erabodying, mentioning, showing, comprising, evidencing, supporting,
discussing, describing, commenting upon, concerning, regarding, alluding to, pertaining to,
probative of, in connection with, dealing with, in respect of, about, involving, indicating,
identifying, memorializing, proving, having anything to do with, or contradicting, in any way, in
whole or in part, the subject matter referred to in the request.

INTERROGATORIES

1, Identifying Information:

Identify, as defined above, the person(s) answering these interrogatories and each person
who provided information relied on to answer these Interrogatories.

ANSWER:

 
 

eocers bibedhaeg te cee T Rieter An bat bene op yan ae eee tee

eee ied nln came ep Ct al ee ee

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 59 of 129 PageID#os

2. Identifying Information:

Identify your current business structure and your business structure at the time of the
incident and state the date on which your organization was formed and its state of formation. If
you are structured as a partnership, identify all limited and general partners, from the time of the.
incident to present. If you are structured as a limited liability company, identify all managers and
members from the time of the incident to present.

ANSWER:

3. Witnesses:
Identify, as defined above, all persons having any personal knowledge of, or who may be
witnesses to, any of the facts that give rise to this lawsuit, including persons who:

a. observed the incident or came to the scene immediately after the incident,

b. have knowledge of the incident’s cause, including the fault of any party;

c. have knowledge relating to the removal of the theater plaza’s brick
embellishment and replacement with the defective concrete slab, including the reason for
the removal and replacement;

d. have knowledge relating to the repair or replacement of the defective
concrete slab following the incident, including the reason for the repair or replacement:
and

e. have knowledge of the nature and extent of Plaintiff's injuries.

ANSWER:

 

 

 
“- Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/2T” Pagé oUcrizy Pageiprse

4. Lost or Destroyed Tangible Iteins:

 

For any tangible item requested by any party that you claim has been. destroyed or lost,
describe specifically what was destroyed or lost, when and how it was destroyed or lost, where it.
had been Jocated immediately before it was destroyed or lost, who its custodian had been, who

destroyed or lost it, and who directed or allowed its destruction or loss; and identify each person

wn pete D cdibanl ch dont MEL labs atts jad debecmenb stripe pie

who has knowledge of this information.

 

ANSWER:

5. Witness Statements:
Identify all statements and summaries of statements that you, your agents, your insurers,

or your representatives obtained prior to the retention of defense counsel or that are in your

 

possession that were made by Plaintiff, witnesses, or anyone else, relating to the allegations in
the Complaint, and for each, state the date on which.the statement was taken, the name and

contact information of the person taking the statement, the name and contact information of the

 

custodian of the statement, and whether the statement has been transcribed.

Py ANSWER:

6. Expert Witnesses:

 

Identify every expert witness whom you may call at the trial or any hearing of this case,
State the subject matter upon which the expert is expected to testify, his or her qualifications to
testify thereon, the ‘substance of facts and opinions to which the expert is expected to testify, and
a summary of the grounds for each such opinion.

ANSWER:

 

 

 

 
 

Speedin Meee tte

7. Persons Liable:

Identify, as defined above, each person, if any, whom you contend caused or contributed,
either partially or exclusively, to the incident, and state all facts in support of each such
contention, including the specific acts or omissions of each party upon which you base your
contention. Include in your answer any person, as defined above, whom you contend owned,
operated, maintained, or could control the theater plaza. where Plaintiff fell or who was involved
in the removal of the theater plaza’s brick embellishment and replacement with the defective

concrete slab.

ANSWER:

&. Prior Incidents:

For each incident in which a person fel! or was injured in the theater plaza or that
involved the defective concrete slab for the five years preceding this incident and for each time
any person brought the defective concrete slab to your attention, state the date and location of the
incident, identify the injured person and their attorney, if any, describe any investigation you
made of the incident or notice including your determination of the cause of incident, and any
action you took in response to the incident or notice.

ANSWER:

9, Inspection, Maintenance, and Repair:
For each occasion on which the theater plaza was inspected, maintained, repaired, or

altered for the four years preceding the incident, describe the inspection, maintenance, repair or

 

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 6T1 of 129 PagelD# 67

 
 

Ce pe dete an lH Ebert at ete eee .

Case 1:21-cv-00450-RDA-IDD Document 1-1 Fied-04/13/24 Page 62 0f +29-PageiB+ 66

alteration in detail, identify the person who perfornied it and anyone who. had knowledge of it,
state the reason for it, and identify all-related documents including correspondence, contracts,
and permit applications or other requests for permission to perform the inspection, maintenance,
repair, or alteration.

ANSWER:

10. Other Causes of Injuries or Damages:

If you contend that any medical treatments or damages claimed by Plaintiff are not
related to the incident, unnecessary, or unreasonable in amount, identify each such treatment or
damage and state the factual basis for each such contention.

ANSWER:

1]. Party Admissions:

Ifyou have had any communications with Plaintiff relating to the allegations in the
Complaint or Plaintiff's injuries or have knowledge of any other person having communications
with Plaintiff relating to the allegations in the Complaint or Plaintiff's injuries, identify the date
of each communication, the people involved in the communication, the substance of the
communication, and if written, identify the custodian of such writing.

ANSWER:

12. Affirmative Defenses:
For each affirmative defense on which you rely in this case, including any claim that

Plaintiff failed to mitigate damages, identify the defense, state each fact upon which the defense

 

 
 

eee hth ISLA ite dees

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 63 of 129 PagelD# 68

is grounded and, for each such fact, identify all persons having knowledge thereof and all
documents and/or things which evidence such fact as required by Benitez v. Ford Motor Co., 273
Va. 242 (2007).

ANSWER:

 

13. Insurance:

For each insurance policy that could conceivably provide coverage to you if any
Defendant is held liable, state the name of the insurance company, the policy number, your
insurance broker, the amount of coverage available for payment, and any self-insured retention.
This interrogatory expressly includes any liability, CGL, business auto, personal or professional
liability, homeowners, umbrella, excess, or other policies of any kind that could conceivably be
used to satisfy all or part of any judgment that may be entered in this matter or indemnify or
reimburse any party for any payment made to satisfy any such judgment, including any
reservation of rights letters issued to you or another defendant. Please do not simply refer to
policies, but write the answer requested.

ANSWER:

14. Policies, Procedures, and Protocols:

Identify and describe every government and industry standard, regulation, guidance,
policy, procedure, or other protocol, whether mandatory or voluntary, that you deemed
applicable, or with which you sought to comply, with respect to maintaining the theater plaza
and the removal of the theater plaza’s brick embellishment and replacement with the defective

concrete slab.

 

 
 

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/t3/21--Page 640ft28 Paget te

i
t
ANSWER: |

#5, Plaza AHeration:

Describe in detail the circumstances of the removal of the theater plaza’s brick

emibellishment.and replacement with the defective concrete slab, including the purpose for the

wee ped cbiiabieer DL Hadeemeta beeen che stewing eagecgs cn la as

removal and replacement, date(s) the work. was performed, the identity of any person. who
performed the work or had knowledge of it, any issues or difficulties surrounding the work, and
the cost of the work and identify all related documents, including correspondence, contracts, and
permit applications or other requests for permission to perform the work.

ANSWER:

16. Plaza Repair:

 

heme etn tye oa ae owt

Describe the repair or replacement of the deféctive concrete slab following the incident,
|. including the purpose for the repair or replacement, date(s) the work was performed, the identity
. : : of any person who performed the work or had knowledge of it, and identify all related

documents including correspondence, contracts, and permit applications or other-requests for

 

permission to perform the work.

ANSWER:

 

uw
ps
ae
ne
de
a

LE .

 

 
 

Case 1:21-cv-00450-RDA-IDD Document 1-1 Fited €4/13/24—Page-65 of t29-Pageibt tt
» * }

SHAD EL FERNANDEZ
By Counsel

 

By:

 

f yf

Robert J Stovey,WSB #27412.

rstoney@bklawva.com:
Juli M, Porto, VSB:#80820

jporte@bklawva.com |
BLANKINGSHIP & KEITH, PC
4020 University Drive, Suite 300
Fairfax, Virginia 22030
Telephone (703) 691-1235
Facsimile (703) 691-3913

venue diay Sect HD hierdie abet ee a

 

 

 

 

10

 

 
Case 1:21-cv-00450-RDA-IDD Document 1-1

-} CT Corporation

To: Janet Kerr

Boston Properties, Inc.

Filed 04/13/21 Page 66 of 129 PagelD# 72

Service of Process
Transmittal
03/24/2024

CT Log Number 539265081

800 Boylston Street, Suite 1900

Boston, MA 02199

RE: Process Served in Virginia

FOR: Boston Properties Services, LLC (Domestic State: DE}

ENGLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:

DOCUMENT{S) SERVED:

COURTIAGENCY:

NATURE OF ACTION:

ON WHOM PROCESS WAS SERVED:

DATE AND HOUR OF SERVICE:
JURISDICTION SERVED:
APPEARANCE OR ANSWER DUE:
ATTORNEY(S) / SENDER({S}:

ACTION ITEMS:

REGISTERED AGENT ADDRESS:

Shad El Fernandez, Pitf. vs. Boston Properties, Inc., et al., Dfts. // To: Boston
Properties Services, LLC

None Specified
Case # CL20210004043

Personal Injury - Failure to Maintain Premises in a Safe Condition
C T Corporation System, Gien Allen, VA

By Process Server on 03/24/2021 at 14:36

Virginia

None Specified

None Specified

CT has retained the current log, Retain Date: 03/24/2021, Expected Purge Date:
03/29/2021

Image SOP

Email Notification, Michael Chaia mchaia@bxp.com

Email Notification, Janet Kerr JKerr@bostonproperties.com

Email! Notification, Craig O'Conner coconnor@bostonproperties.com
CT Corporation System

4701 Cox Road

Suite 285
Glen Allen, VA 23060

866-203-1500
Deal Team@woiterskluwer.com

The information contained in this Transmittal is provided by CT for quick reference only. i does nat constitute a legal opinion, and should nat otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its tegal and other
advisors as necessary, CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be cantained

therein.

Page 1 of 1/ JR
Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 67 of 129 PagelD# 73

| @&). Wolters Kluwer

PROCESS SERVER DELIVERY DETAILS

 

 

 

 

Date: Wed, Mar 24, 2022

Server Name: Drop Service

Entity Served , BOSTON PROPERTIES SERVICES, LLC
Agent Name CT CORPORATION SYSTEM

Case Number €L20210004043

‘jurisdiction VA

 

 

 

 

t
t

‘

: .

t .

i
 

 

_ Case 1: 21 “CV- -00450- RDA- IDD- Document 1-1 Filed 04/13/21 _Page- 68 of 129 Pagelb# 74

SSA UGS SISTINE "TT FE RR tte nr me mee ee a eT I A

  
 

 

  
 
 
  

 

~ cece SOMIMONWEALTH OF VIRGINIA
7” CIRCUIT. COURT OF FAIRFAX COUNTY
4110 CHAIN BRIDGE ROAD ©
_ FAIRFAX, VIRGINIA 22030”
703-691-7320
- » {Press 3, Press 1)

 

ee

 

“27 Shad El Fethandez vs. Boston Properties, inc., et al. -

    

mg eee ob nT ee

 

Bptayay Ci: gt pe
a ae .

iss: TO: | Boston Properties Services, LEC. a
Serve; CT Corporation Systet,RA

4/04 Cox Road, Suite 285°"
“Sletten VAz 23080- 6808.

  
  

    

 

 

_ SUMMONS - CIVIL ACTION

 

The party upoti wiisty thls"summons and the attached complaint aré served is hereby notified |
"that unless within 21 ‘days after such service, response is made by’ filing in'thé'Clerk’s office of
this Court a pleading i in {weiting; in proper legal form, the allegations and charges may be taken oo
as ‘admitted: atid the court may ‘enter an ‘order, judgment or decree against such t party either: ‘by os

ault ¢ or after hearing evidence,

  
   

“Ug Wi keat UyPt a Omron eT Ki if rey Me as me “ee ™

. APPEARANCE 1N PERSON I$ NOT REQUIRED BY THIS SUMMONS.

 

Dob ade 4 Ltr nts ry . to MR OR a
SM eA Sor Waal os wd, . : © wed Mined ake SMe at

 

Deputy Clerk os

 

 

Plaintiff's Attorney: Robert J. Stoney, .

wee b al Ba Pars eye

       

 

 
ot rar bite Abeba Slave - ee Deeg eres clothe : ot ‘

Sie mh he

cede ad ee

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 69 of 129 PagelD# 75

Pi Ee
VIRGINIA: GIVIL IHTAKE
IN THE CIRCUIT COURT FOR FAIRFAX GOUNFWI 8 Ar 9:59
_ SOHN TL FREY
CLERK, CINEUIT COURT
FAIRFAX. VA

9021 04045

SHAD EL FERNANDEZ,
Plaintiff,

ve Case No.:
BOSTON PROPERTIES, INC. and
BOSTON PROPERTIES, LP and
BOSTON PROPERTIES, LLC and
BOSTON PROPERTIES SERVICES, LLC _
and BP KINGSTOWNE THEATRE, LLC,
Serve:

CT Corporation System, RA

4701 Cox Read, Suite 285

Glen Allen, VA 23060

Defendants.
COMPLAINT
Plaintiff Shad El Fernandez, by counsel, moves for judgment.against Defendants Boston
Properties, Inc., Boston Properties, LP, Boston Properties, LLC, Boston Properties Services,
LLC, and BP Kingstowne Theatre, LLC on the grounds and in the amount set forth as follows:
1, At all relevant times, Defendants owned, operated, or maintained the property

surrounding the Regal Kingstowne ScreenX & RPX movie theater in Fairfax, Virginia, including

‘the plaza, bollards and other improvements.in front of the theater (‘the Plaza”).

2. The Plaza is landscaped with trees in brick planters and an ornamental sunburst
design created with colored concrete tiles and inlaid brick embellishments.
3.. The below photograph is a true and accurate depiction of the Plaza circa May

2015:!

 

' Google Maps Street View image dated May 2015, available at: https://www.google.com/maps/@XX-XXXXXXX,-
77.138740] ,3a,37.Sy,75. 15h,87.34t/data=!3m6! tel !3m4! [sy68MdS VwdPFimdLOm9Fi5wQ!2e0171133 121816656

 
 

aoe

ett epee md Tikbe dete neat ee

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 70 of 129 PagelD# 76

e

 

 

 

4, Prior to November 21, 2018, Defendants removed, or had removed, a row of the
iniaid brick embellishment that ran parallel to a line of bollards along the western side of the
Plaza. They replaced the embellishment with concrete slabs.

5, The below photograph is a true and accurate depiction of the Plaza circa July

2018?

 

 

 

6. While the inlaid brick embellishment had been flat and smooth, a new concrete

slab placed in front of a ramp to the Plaza was inserted unevenly. The slab was laid at an incline

 

? Google Maps Street View image dated July 2018, available at: https://www.google.com/maps/@38.7719292,-
77,.1387559,3a,37, 5y,82.18h,86.7 lV/data=!3m7!1e113m5!IsydeGMYOTqjndPI_mY Wv-
Ogt2e015s2018070 1 TOOGOOOI7i1 33 121816656

 

 

 
 

UWB = 4 Boe

an ate ae oh ata,

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 71 of 129 PagelD#°77

-a

ete

relative to the rest of the Plaza and misaligned with the adjoining tiles, creating a significant gap
and vertical drop-off (the “Defective Concrete Slab”).
7. Due to the gap, a wide strip of black joint filler had to be laid. between the existing

tile and the new concrete slab. The wide, black strip gave the illusion that the joint was level,

 

making the significant drop-off and the incline indiscernible to pedestrians.

8. The Defective Concrete Slab was located directly in front of an accessible ramp
constructed for persons with a disability and obstructed the accessible route from the accessible
parking iot next to the theater and the theater’s entrance.

9. Shad is a person with a disability.

10. OnNovember 21, 2018, the day before. Thanksgiving, Shad was walking to the
Regal Kingstowne movie theater from the accessible parking lot next to the theater with his son
and daughter to watch a movie.

11. Shad followed the accessible route from the parking lot to the theater entrance and
entered the Plaza by the accessible ramp.

12. As Shad approached the Defective Concrete Slab in front of the ramp, he was
unable to see the vertical drop-off between that slab and the adjoining tile and the tilt due to the
similar color of the adjoining concrete, the wide, black strip of joint filler, and other
environmental factors.

13, When Shad crossed the defective joint, his foot caught on the Defective Concrete
Slab. He was thrown forward onto the concrete Plaza so suddenly that he did not have time to
catch himself arid landed on his knees and elbows.

14. As aresult, Shad suffered a devastating open, comminuted fracture of his left

elbow, requiring multiple surgeries and leaving his elbow permanently impaired.

 

 
 

pattie: ont IRL Tie Sem Lda

 

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 72 of 129 PagelD# 78

“

15. Defendants opened the theater and Plaza to movie-going: customers like Shad,
Shad was therefore an invitee of Defendants.

16. As Defendants’ invitee, Shad had the right to assume that the Plaza was
reasonably safe for him to walk across. He did not know, and had no reason to know, of the
concealed vertical drop-off or the defective tilted concrete slab in the Plaza in front of the
handicap entrance ramp.

17. The Plaza was intended to be eye-catching and appealing to invitees. A.
reasonable person would expect that a private Plaza designed to attract paying customers would
be safe, level, and better maintained than a public sidewalk.

18. The defect was located directly in front of an accessible ramp in an accessible
route. A reasonable person would expect that an area designed to be accessible to persons with a
disability would be safe, level, and better maintained than areas not designed for people with
impaired mobility.

19. Defendants, through their agents, employees, and/or contractors, knew or should
have known of the obscured, dangerous condition produced by the misaligned slab because:

a. They created it themselves by replacing the brick embellishment with the
misaligned concrete slab, turning what had been a flat, safe Plaza surface
into an unreasonably hazardous condition;

b. Other pedestrians had fallen because of the hidden dangerous condition;

c. On information and belief, other invitees had informed the Defendants of
the dangerous condition;

d. The defendants and their agents frequented the Plaza; and

 

 

 
 

th

ay Uli

pela oct

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04713/21T” Page 73 of 129 PagélD# 79

e. Prior to November 2018, the defendants placed warnings regarding the
unreasonably dangerous condition on bollards on other portions of the
Plaza, so pedestrians coming from a direction other than the direction that
Shad was walking might be warned of the danger.

20. On November 21, 2018, the signs on the bollards were not visible to a pedestrian
walking up the handicap accessible ramp or in the direction Shad was walking before he fell.

21. On November 21, 2018, the signs on the bollards were in a dilapidated condition
and illegible even to those in their path.

22. ‘It was foreseeable that replacing the Plaza’s flat, safe surface with an
unnoticeably dangerous condition would cause pedestrians crossing the Plaza to fall.

23. Other pedestrians have fallen due to the same hazardous condition, and
Defendants fixed the defective slab after Shad’s fall.

20, Defendants are vicariously liable for the acts and omissions of their agents and
employees. committed within the scope of their agency or employment.

21. Defendants had a duty to invitees of the theater, including Shad, to use ordinary
care and diligence to keep its premises reasonably safe and ‘free from conditions that would
render the premises dangerous and unsafe for business invitees, including:

a. Maintaining its. premises in a reasonably safe condition for invitees,

b. Not creating conditions on its premises that would render it unreasonably
dangerous for invitees,

c. Regularly inspecting its premises to identify conditions that would render

its premises unreasonably dangerous for invitees,

 

 
tt adhe ld Telineea inde dean. fo

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 74 of 129 PagelD# 80

t

“

d, Promptly repairing conditions on its premises that would render its-

premises unreasonably dangerous for invitees,

e. Effectively warning invitees of any unsafe condition on its premises,

f. Guarding or protectirig invitees from any unsafe condition on its premises,
and

2. Providing a continuous, unobstructed path from the public streets,

sidewalks, and accessible parking to an accessible entrance to the theater pursuant to
Code § 36-98, 13 VAC § 5-63-10(B), and IBC. § 1104.1.
22, Defendants breached their duties by carelessly, negligently, and recklessly:

a. Failing to maintain its premises in a reasonably safe condition for invitees,

b. Creating a condition on its premises that rendered its premises
unreasonably dangerous for invitees,

c. Failing to inspect and identify conditions that would render its premises
unreasonably dangerous for invitees,

d. Failing to repair the unsafe condition that it created on its premises and
that rendered its premises unreasonably dangerous for invitees,

e. Failing to warn invitees of the unsafe condition that it created on its
premises and that rendered its premises. unreasonably dangerous for invitees,

f, Failing to guard or protect invitees from the unsafe condition it created on
its premises and that rendered its premises unreasonably dangerous for invitees,

g. Failing to provide a continuous, unobstructed path from the public streets,
sidewalks, and accessible parking to an accessible entrance to the theater in violation of

Code § 36-98, 13 VAC § 5-63-10(B), and IBC § 1104.1;

 
 

fe

Le Methane Dilan meee 6

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Pagé 75 0f 129 PagélD# Srl

h. Altering the Plaza in way that affected the usability of the theater for
persons with a disability in violation of Code § 36-98, 13 VAC § 5-63-10(B), and IBC.
§ 1104.1,

i. Committing other acts and omissions that further investigation and

i ama mee dade

discovery may reveal,

23, Code § 36-98, 13 VAC § 5-63-10(B), and IBC § 1104.1 are statutes enacted to
protect the health, safety, and welfare of persons with a disability.

24. Shad is a member of the class of people intended to be protected by Code § 36-98,
13 VAC § 5-63-10(B), and IBC § 1104.1.

25. Defendants’ individual and collective negligence created the imperceptible and
unreasonably dangerous vertical drop-off and defective tilt in the Plaza that caused Shad’s fall
and damages,

26. As the direct and proximate result of the individual and collective negligence of
Defendants, Shad sustained serious, painful, and permanent injuries, including a catastrophic
injury to his left elbow; has required and continues to require medical treatment and therapy; has
incurred and continues to incur the expenses of this medical treatment and therapy; was
precluded and continues to be precluded from engaging in normal activities and pursuits; has a
diminished earning capacity; and has sustained and will continue to sustain other losses and
damages. He has been permanently impaired and has experienced and continues to experience
pain, suffering, and mental anguish.

27, Va. Code § 17.1-330(D) authorizes the Supreme Court of Virginia to “suspend,
toll, extend, or otherwise grant relief from deadlines, time schedules, or filing requirements

imposed by otherwise applicable statutes, rules, or court orders in any court processes and

 

 
 

‘e wie | . u

dada.

woe ickeed

“Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 76 of 129 PagelID# 62

proceedings, including all appellate court time limitations” when it declares a judicial

emergency.

28. On March 16, 2020, the Supreme Court of Virginia entered a “Declaration of

Judicial Emergency” Order. This Order, among other things, ordered that “all deadlines are

hereby tolled and extended, pursuant to Va. Code § 17.1-330(D), for a period of twenty-one (21)
days.”

29. Between March 16 and July-8, 2020, the Court entered nine subsequent orders
that extended the tolling and extension of all deadlines in civil matters through July 20,

2020. The total period of tolling and extensions provided for in these Orders is 126 days.

30. The statute of limitations period for bringing this action was extended by the
above tolling and extension orders by 126 days.

WHEREFORE, Plaintiff Shad El Fernandez moves this Court for judgment against
Defendants Boston Properties, Inc., Boston Properties, LP, Boston Properties, LLC, Boston
Properties Services, LLC, and BP Kingstowne Theatre, LLC, jointly and severally, in the amount
of SIX MILLION NINE HUNDRED FIFTY THOUSAND DOLLARS ($6,950,000.00) with
pre-judgment interest beginning on November 21, 2018, an award of attorneys’ fees and costs,
and any such other relief this Court deems just and proper.

Plaintiff requests a trial by jury ofvall issues.

 

 
 

a PC ee ee

co etme learseciaseD BN Sac asin octematers

 

 

By:

 

 

    

 

Robert ¥Stonky, VSB #27412
rstoney@bklawva-com
Juli M. Porto, VSB #80820
jporto@bklawva.com
BLANKINGSHIP & KEITH, PC
4020 University Drive, Suite 300.
Fairfax, Virginia 22030
Telephone.(703) 691-1235
Facsimile (703) 691-3913

 

 

“- . Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/2T Page 77 of 129 PagelD# 83

SHAD EL FERNANDEZ
By Counsel

Aen) et te

 
 

 

* Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 78 of 129 PagelD# 84

PILE 0
CHV [TAKE

2021 HAR 1 AM S°S9
IN THE CIRCUIT COURT FOR FAIRFAX COUNTY

toe

VIRGINIA:

. i : JOM T. FRE
a SHAD EL FERNANDEZ, ) | CER IR iit Gouri
: Plaintiff, ) - :
} ) 9021 04043
f. ve } Case No.: Oe
a ) nn
BOSTON PROPERTIES, INC, and y
BOSTON PROPERTIES, LP and }
BOSTON PROPERTIES, LLC and )
BOSTON PROPERTIES SERVICES, LLC }
and BP KINGSTOWNE THEATRE, LLC, }
Serve: )
CT Corporation System, RA )
4701 Cox Road, Suite 285 )
Glen Allen, VA 23060 )
)
Defendants. )
PLAINTIFF’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS TO
DEFENDANTS

Plaintiff Shad El Fernandez, by counsel and pursuant to Rule 4:9,. requests that
Defendants Boston Properties, Inc., Boston Properties, LP, Boston Properties, LLC, Boston
Properties Services, LLC, and BP Kingstowne Theatre, LLC produce the following documents
within 28 days of receipt.

DEFINITIONS

When used in these Request for Production of Documents, Plaintiff intends the words
below to have the following meanings:

a. “You” or “your” means the entity to which these Request for Production of
Documents are directed and its agents, employees, insurers, or representatives.

b. “Brick embellishment” means the brick embellishment described in Plaintiff's

Complaint.

epee

 

 

 
 

eres

eb hatepensis Blade sation.

 

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 79 of 129 PagelD# 85

*

c “Communication” means any written, electronic, or oral communications,
including, but not limited to, telephone conversations, conversations in meetings, letters,

memoranda, notes, and e-mails.

d. ‘Defective concrete slab” means the defective concrete slab described in
Plaintiffs Complaint.
é, “Document(s)” means but is not limited to any of the following in the possession,

 

custody or control of you, as defined in the foregoing paragraph, including documents at any
time in the possession, custody or contro! of such individuals or entities known by you to exist:

(1) Any written, typed, recorded, electronically stored, filmed or graphic
matter, whether produced, reproduced, or on computer, paper, cards, tapes, film, electronic
facsimile, computer storage device or any other media, including but not limited to electronically
stored information, emails, PDF documents, text messages, memoranda, notes, minutes, records,
photographs, correspondence, telegrams, diaries, bookkeeping entries, computer data
compilations, financial statements, tax returns, checks, check stubs, reports, studies, charts,
graphs, diagrams, schematics, maps, statements, notebooks, handwritten notes, applications,
agreements, books, pamphlets, bulletins, periodicals, transcripts, speeches, newsletters,
appointment calendars, records and recordings of oral conversations, or work papers.

(2) Any copy of any item in the foregoing paragraph that is different in any
way from the original whether by interlineation, receipt stamp notation, indication of copies sent
or received, or otherwise, drafts, and revisions.

(3) Any records relating to the preservation or destruction of any items-in the

foregoing paragraphs.

 

 
 

See me

teu abrieniees Uiihtlet e wititeedeebe ee 8 at

 

- Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 80 of 129 PagélD# 86

1

f. “Tdentify,” when used with reference to.a person, means state the person’s full
name, current or last known home and business addresses and telephone numbers, and the

person's relationship to you.

g: “Identify,” when used with a reference to a document, means describe the
document and state its date, author, addressee, subject(s), and length.

h. “Incident” means the incident that gives rise to this lawsuit.

i, Person(s)” means persons, partnerships, corporations, associations, and other
legal and/or business entities, together with any employee, officer, director, agent or
representative of such person or entity; “person(s)” also includes any governmental unit,
authority or agency, its employees, agents and representatives.

je “Plaza” means the theater plaza described in Plaintiff's Complaint.

k. “Relating to” means referring to, bearing upon, summarizing, reflecting,
constituting, containing, embodying, mentioning, showing, comprising, evidencing, supporting,
discussing, describing, commenting upon, concerning, regarding, alluding to, pertaining to,
probative of, in connection with, dealing with, in respect of, about; involving, indicating,
identifying,. memorializing, proving, having anything to do with, or contradicting, in any way, in.
whole or in part, the subject matter referred to in the request.

REQUESTS

1. All documents, as defined above, identified or referred to in your answers to any

interrogatories propounded in this matter.

RESPONSE:

 

 
 

rembedtetete tt ataie eumdee ce imate

2. All documents, as defined above, that depict the incident or the theater plaza on
the day of the incident,

RESPONSE:

3. All documents, as defined above, relating to the incident, such as claims reports,
notés, photographs, communications, witness statements, and documents compiled or generated
in any investigation, etc., prior to the retention of defense counsel.

RESPONSE:

4, All documents, as defined above, relating to any federal, state, local, or private
investigation of the incident for any purpose.

RESPONSE:

5. All documents, as defined above, relating to any other incident in which a person
fell or was injured in the theater plaza, or relating to each time any person brought the defective
concrete slab to your attention, from 2013 to the present, including claims reports, photographs,
communications, witness statements, and documents compiled or generated in any investigation,
etc. This request includes documents generated or possessed by your risk management,
maintenance, or general counsel’s office.

RESPONSE:

6. All insurance agreement(s}/policy(ies) that could conceivably provide coverage to

you if any Defendant is held liable. This request.expressly includes any liability, CGL, business

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 64/13/2T Page 81 of 129 PagelD# 87

4

 

 
 

om rh aban sd dpoiie WEL Lbeeenent monet BAN Semen eligi,

“ot eabbed onemnye CL ee

 

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 82 of 129 Pagelb# 88

auto;.personal or professional liability, homeowners, umbrella, excess, or other policies of any
kind that could conceivably be used to satisfy all or part.of any judgment that may be entered in
this matter or indemnify or reimburse-any party for any payment made to satisfy any such
judgment, including any reservation of rights letters issped to you or another Defendant.

RESPONSE:

7. All written statements and summaries of statements, audio recordings, transcripts,
or other recordings, regardless of medium, that you, your agents, your insurers, or your
representatives that are in your possession that were made by Plaintiff, or of witnesses or anyone

else obtained prior to the retention of defense courisel, relating to the allegations in the

Complaint.
RESPONSE:
8. All written statements, audio recordings, transcripts, or other recordings,

regardless of medium, memorializing utterances of Plaintiff:

RESPONSE:

9, All documents, as defined above, related to the inspection, repair, and
maintenance of the theater plaza, including communications, schedules, checklists, work orders,
contracts, permit applications, permits, and photographs from 2013 to the date of the incident.

RESPONSE:

 

 

 
 

. Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Pagé 83 of 129 PagelID# 89

10. All documents, as defined above, that identity all persons responsible-for the

theater. plaza’s:inspection, repair, and maintenance, including timesheets, work-schedules, and

tad

duty rosters from 2013 to the date of the incident:

re ne the Eee Ge Te

ABLib:

RESPONSE:

Chad dade gis te

11. All documents, as defined above, related to the removal of the plaza’s brick
embellishment and replacement with the defective concrete slab, including the reason for its
removal and replacement.

RESPONSE:

12. All documents, as defined above, related to the repair or replacement of the

defective concrete slab, including the reason for its repair or replacement.

RESPONSE:

13. Every government and industry standard, regulation, guidance, policy, procedure,
or other protocol, whether mandatory or voluntary, that you deemed applicable, or with which
you sought to comply, with respect to maintaining the theater plaza and the removal of the
plaza’s brick embellishment and replacement with the defective concrete slab.

RESPONSE:

14. All documents, as defined above, relating to any surveillance or observation of

Plaintiff, including photographs, video, notes, communications, surveillance instructions (unless

 

 

 
 

 

‘Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 84 of 129 PagelD# 90

written by defense counsel), billing records, and any other documents generated in connection.

with the surveillance,

RESPONSE:

15. All documents, as defined above, describing or depicting the layout of the plaza

+ ehenectaelillttebeeiite |

as it existed (a} immediately before the removal of the theater plaza’s brick embellishment and
replacement with the defective concrete slab, (b) on the date of the incident, arid (c) immediately

following the repair or replacement of the defective concrete slab.

RESPONSE:

16, All documents, as defined above, memorializing communications between or
among you or your agents or employees and agents and employees of any insurer prior to the
retention of defense counsel relating to the allegations in the Complaint, the theater plaza’s
compliance with building codes and Americans with Disability Act standards, any dangerous
conditions in the theater plaza, and the danger of invitees encountering misaligned tiles, concrete
slabs, or bricks in the theater plaza from 2013 to the date of the incident.

RESPONSE:

17. -All documents, as defined above; memorializing communications between or

 

among you and any other Defendant or third party prior to the retention of defense counsel
relating to the allegations in the Complaint, the theater plaza's compliance with building codes

and Americans with Disability Act standards, any dangerous conditions in the theater plaza, and

 

 

 
 

meal deeeteee Lilie ee be ae :

the danger of invitees encountering misaligned tiles, concrete slabs, or bricks in the theater plaza
from 2013 to the date of thé incident.

RESPONSE:

18. The resume or curriculum vitae of any expert you may call at trial or any hearing

in this matter.

_ RESPONSE:

19, Ali documents, as defined above, reviewed or relied on by any expert you may
call at trial or any hearing in this matter in forming their opinions.

RESPONSE:

20. All reports prepared by any expert you may call at trial or any hearing in this
matter.

RESPONSE:

21. All communications from or to Plaintiff relating to the incident, Plaintiff's
injuries, or other allegations in the Complaint. This Request does not include communications
that were sent to or by Plaintiff’s current counsel (Blankingship & Keith, P.C.).

RESPONSE:

22, All contracts or agreements between you and any vendor, company, or person that
was involved in or responsible for the management, operation, repair, or mamtenance of the

theater plaza.

 

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/2I” Page 85 Of Izy Pager gr

RL FR et am

 
 

TR ee ene

wor ee me

oper aad ERs Renee dee

~~. Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 86 of 129 PagelD# 92

RESPONSE:

23. All contracts or agreements. between you and‘any yendor, company, or person that
was involved in the removal of the theater plaza’s brick. embellishment.and replacement with the
defective concrete slab.

RESPONSE:

24.  Alicontracts or agreements between you and any vendor, company, or person that
was involved in the repair or replacement of the defective concrete slab following the incident.

RESPONSE:

25. All doctiments, as defined above, that provide factual support for any of your
affirmative defenses or any claim that Plaintiff failed to mitigate damages.

RESPONSE:

26. If you claim that any person other than you caused or contributed to Plaintiff's

damages in whole or in part, all documents, as defined above, that relate to or support your

claim.

RESPONSE:

27. All documents, as defined above, that-you obtain by subpoena duces tecum in this

matter.

RESPONSE:

 

 

 
 

«etc inteledeee TL bhatt Coban, coe

 

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 87 of 129 PagelD# 93

28. Ifyou claim that any of the medical treatments or damages claimed by Plaintiff
are not related to the incident, unnecessary, or unreasonable in amount, all documents,.as defined
above, that relate to or support your claim.

RESPONSE:

Pursuant to Rule 4:1(b)(6),.if you withhold any information based -on privilege, you
must “describe the nature of the documents, communications, or things not produced or
disclosed in 2 manner that, without revealing information itself privileged or protected, will
enable other parties to assess the applicability of the privilege or protection.”

SHAD EL FERNANDEZ
By Counsel

By:

 

if, va
Robert J. Stores, VSB #27412
rstoney@bklawva.com
Juli M. Porto; VSB #80820
jporto@bklawva.com
BLANKINGSHIP & KEITH, PC
4020 University Drive, Suite 300
Fairfax, Virginia 22030
Telephone (703) 691-1235
Facsimile (703) 691-3913

10

 

|

ee re eel le NET a a ds

 
 

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 88 of 129 PagelD# U4

ae

Fuey
CIVIL INTAKE

MAHAR LB AK 9: 99
IN THE CIRCUIT COURT FOR FAIRFAX COUNTY ||...
JOHN TT FREY
CLERK, CIRCUIT GOURT
FAIRFAX, VA

VIRGINIA:

SHAD EL FERNANDEZ,

Plaintiff,

Case Na.: 2021 0404 3

Vv.

(vem dat Lar bd EA labee ined pare niletahneneene? cecid o ane

BOSTON PROPERTIES, INC..and

BOSTON PROPERTIES, LP and

BOSTON PROPERTIES, LLC and

ee BOSTON PROPERTIES SERVICES, LLC

; ss . and BP KINGSTOWNE THEATRE, LLC,
et Serve:

ote CT Corporation System, RA

470] Cox Road, Suite 285

Glen Allen, VA 23060

 

emp” apart” mee” ee” me” eee” Smee” dele” Smee ee ee Siar See Se See” Mea”

Defendants.

PLAINTIFE’S FIRST SET OF INTERROGATORIES TO DEFENDANTS.

tee meme et - ote

Plaintiff Shad E] Fernandez, by counsel, pursuant to Rule 4:8, propounds the following
interrogatories on Defendants Boston Properties, Inc., Boston Properties, LP, Boston Properties,

LLC, Boston Properties Services, LLC, and BP Kingstowne Theatre, LLC to be answered under

 

oath within 28 days of receipt.

DEFINITIONS
: o When used in these interrogatories, Plaintiff intends the words below to have the
os following meanings:
2 a. “You”" or “your” means the entity to which these interrogatories are directed and
1 : - its agents, employées, insurers, or representatives.

b. “Brick embellishment” means the:brick embellishment described in Plaintiffs

Complaint.

wet hp pretty a a ds

 

 
 

5 tnd vemraetany la Tabende SS wot a

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/2I Page 89 of 129 Pagelb#uS™

c. “Communication” means any written, electronic, or oral communications,
including, but not limited to, telephone conversations, conversations in meetings, letters,

memoranda, notes, and e-mails.

d. “Defective concrete slab” means the defective concrete slab described in
Plaintiff's Complaint.
e. “Document(s)” means but is not limited to any of the following in the possession,

custady or control of you, as defined in the foregoing paragraph, including documents at any
time in the possession, custody or control of such individuals or entities known by you to exist:

(1) Any written, typed, recorded, electronically stored, filmed orgraphic
matter, whether produced, reproduced, or on computer, paper, cards, tapes, film, electronic
facsimile, computer storage device or any other media, including but not limited to electronically
stored information, emails, PDF documents, text messages, memoranda, notes, minutes, records,
photographs, correspondence, telegrams, diaries, bookkeeping entries, computer data
compilations, financial statements, tax returns, checks, check stubs, reports, studies, charts,
graphs, diagrams, schematics, maps, statements, notebooks, handwritten notes, applications,
agreements, books, pamphlets, bulletins, periodicals, transcripts, speeches, newsletters,
appointment calendars, records and recordings of oral conversations, or work papers.

(2) Any copy of any item in the foregoing paragraph that is different in any
way from the original whether by interlineation, receipt stamp notation, indication of copies sent
or received, or otherwise, drafts,.and revisions.

(3) Any records relating to the preservation or destruction of any items in the

foregoing paragraphs.

 

 
 

woe Tory at :
cence lapis InateltU Md Wleeeeise ema sigan ae ged enema ee ce

 

 

 

 

 

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/2T Page 90 of 129 PageID# Yo ~—

f. “Identify,” when used with reference to.a pefson, means state the person’s full
name, current or last known home and business addresses and telephone numbers, and the
person’s relationship to you.

g. “Identify,” when used with a.reference toa document, mieans describe the
document and state its date, author, addressee, subjects), and length.

h. “Incident” means the incident that gives rise to this lawsuit.

i. “Person(s)” means persons, partnerships, corporations, associations, and other
legal and/or business entities, together with any employee, officer, director, agent or
representative of such person or entity; “person(s)” also includes any governmental unit,
authority or agency, its employees, agents and representatives.

j. “Pjaza” means.the theater plaza described in Plaintiff's Complaint.

k. “Relating to” means referring to, bearing upon, summarizing, reflecting,
constituting, containing, embodying, mentioning, showing, comprising, evidencing, supporting,

discussing, describing, commenting upon, concerning, regarding, alluding to, pertaining to,
probative of, in connection with, dealing with; in respect of, about, involving, indicating,
identifying, memorializing, proving, having anything to do with, or contradicting, in any way, in
whole or in part, the subject matter referred to in the request.
INTERROGATORIES
lL. Identifying Information:

Identify, as defined above, the person(s) answering these interrogatories and each person

who provided information relied on to answer these Interrogatoties.

ANSWER:

 

 

 
 

Cmte ee ae,

‘seebadeeanie:: Mate. nal aee dad

 

Vert pease ott

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/2T Page 9I of Izy PagelIpDF UT

2. Identifying Information:

Identify your current business‘structure and your business. structure at the time of the
incident and state the date on which your organization was formed and its state of formation. If
you are structured as a partnership, identify all limited. and general partners, from the time of the

incident to present. If you are structured as-a limited liability company, identify all managers and

 

members from the time of the incident to present.

ANSWER:

3, Witnesses:
Identify, as defined above, all persons having any personal knowledge of, or who may be
witnesses to, any of the facts that give rise to this lawsuit, including persons who:

a. observed the incident or came to the scene immediately after the incident;

b. have knowledge of the incident’s cause, including the fault of any party;

C. have knowledge relating to the removal of the theater plaza’s brick
embellishment and replacement with the defective concrete slab, including the reason for
the removal and replacement;

d, shave knowledge relating to the repair or. replacement of the defective
concrete slab following the incident, including the reason for the repair or replacement;
and

e. have knowledge of the nature and extent of Plaintiff's injuries.

ANSWER:

 

 
 

 

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 92 of 129 PageID# 98

4. Lost or Destroyed Tangible Items:

For any tangible item requested'by any party that you claim has been destroyed or lost,
describe specifically what was destroyed or lost, when.and how it was destroyed or lost, where it
had been located immediately before it was destroyed or lost, who its custodian had been, who:

destroyed or lost it, and who directed or allowed its destruction or loss; and identify each person

ob egrrddniee ga bast cELE LBadte ant Domne hte 2 ate

who has knowledge of this information.

ANSWER:

5. Witness Statements:

Identify all statements and summaries of statements that you, your agents, your insurers,
- 2 : . or your representatives obtained prior to the retention of defense counsel or that are in your
possession that were made by Plaintiff, witnesses, or anyone else, relating to the allegations in
the Complaint, and for each, state the date on which the statement was taken, the name and
contact information of the person taking the statement, the name and contact information of the
custodian of the statement, and whether the statement has-been transcribed.

ANSWER:

6. Expert Witnesses:
Identify every expert witness whom you may call at the trial or any hearing. of this case,
vos : Bo state the subject matter upon which the expert is expected to testify, his or her qualifications to

testify thereon, the substance of facts and opinions to which the expert is expected to testify, and

 

a summiary of the grounds for each such opinion.

ANSWER:

ee

a pe

 

 

 
 

ee mip Re eet woe

rs

oer eae cna HL a Deion vig Aime bs sche pes ey

. 7. Persons Liable:

Identify, as defined above, each person, if any, whom you contend caused or contributed,
either partially or exclusively, to the incident, and state all facts in support of each such
contention, including the specific acts or omissions ofeach party upon which you base your
contention. Include in your answer any persori, as defined above, whom you contend owned,
operated, maintained, or could control the theater plaza where Plaintiff fell or who was involved
in the removal of the theater plaza’s brick embellishment and replacement with the defective

concrete slab.

ANSWER:

8. Prior Incidents:

For each incident in which a person fell or was injured in the theater plaza or that
involved the defective concrete slab for the five years preceding this incident and for each time
any person brought the defective concrete slab to your attention, state the date and location of the
incident, identify the injured person and their attorney, if any, describe any investigation you .
made of the incident or notice including your determination of the cause of incident, and any
action you took in response to the incident or notice.

ANSWER:

9. Inspection, Maintenance, and Repair:
For each occasion on which the theater plaza was inspected, maintained, repaired, or

altered for the four years preceding the incident,.describe the inspection, maimtenance, repair or

 

 

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21” Page 93 of 129 PageID# UT ———

 
 

Boe et,

- seer chek of at BL Aad ewer ee ral *,

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21” Page 94 of 129 PagéID# 100.

alteration in detail, identify the person who performed it and anyone who had knowledge of it,
state the reason for it, and identify all related documents including correspondence, contracts,
and permit applications or other requests for permission to perform the inspection, maintenance,
repair, or alteration.

ANSWER:

10. Other Causes of Injuries or Damages:

If you contend that any medical treatments or damages claimed by Plaintiff are not
related to the incident, unnecessary, or unreasonable in amount, identify each such treatment or
damage and state the factual basis for each such contention.

ANSWER:

11. Party Admissions:

If you have had any communications with Plaintiff relating to the allegations in the.
Complaint or Plaintiff's injuries or have knowledge of any other person having communications
with Plaintiff relating to the allegations in the Complaint or Plaintiff's injuries, identify the date
of each communication, the people involved in the communication, the substance of the
conmmunication, and if written, identify the custodian of such writing.

ANSWER:

12. Affirmative Defenses:
For each affirmative defense on which you rely in this case, including any claim that

Plaintiff failed to mitigate damages, identify the defense, state each fact upon which the defense

 

 

 
ware,

ot mabe kink Mb Tiboeree it we

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 95 of 129 PagelD# 101

is grounded and, for each such fact, identify all persons having knowledge thereof and all
documents and/or things which evidence such fact as required by Benitez v. Ford Motor Co., 273
Va..242. (2007).

ANSWER:

13. Insurance:

For each insurance. policy that could conceivably. provide coverage to you if any
Defendant is held liable, state the name of the insurance company, the policy nuinber, your
insurance broker, the amount of coverage available for payment, and any self-insured retention.
This interrogatory expressly includes any Liability, CGL, business auto, personal or professional
liability, homeowners, umbrella, excess, or other policies of any kind that could conceivably be
used to satisfy all or part of any judgment that may be entered in this matter or indemnify or
reimburse any party for any payment made to satisfy any such judgment, including any
reservation of rights letters issued to you or another defendant. Please do not simply refer to
policies, but write the answer requested.

ANSWER:

14, Policies, Procedures, and Protocols:

Identify and describe every government and indusiry standard, regulation, guidance,
policy, procedure, or other protocol, whether mandatory or voluntary, that you deemed.
applicable, or with which you sought to comply, with respect to maintaining the theater plaza
and the removal of the theater plaza’s brick embellishment and replacement with the defective

concrete slab.

a ee ge

 
 

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed04/13/2I~ Page 96 of 129 Pagelb# 102

. : :
os bh m ‘ 1

oy iy i.

' .
t
i

ANSWER:

15. Plaza Alteration:

Describe in detail the circumstances of the removal of the theater plaza’s brick

embellishment‘and replacement with the defective concrete slab, including the purpose for the

removal-and replacement, date(s) the work was performed, the identity of any person who

ented chekuncatatit LBibd Dalwrans iat Feasae cneteg + pegs wie pe aa

performed the work or had knowledge.of it, any issues or difficulties surrounding the work, and

wMeom re te

the cost of the work and identify all related documents, including correspondence, contracts, and
permit applications or other requests for permission to perform the work.

ANSWER:

16. = Plaza Repair:

 

Describe the repair or replacement of the defective concrete slab following the incident,
oj - including the purpose for the repair or replacement, date(s).the work was performed, the identity
of any person who performed the work or had knowledge of it, and identify all related

documents including correspondence, contracts, and permit applications or other requests for

 

permission to perform the work.

a 4 os ANSWER:

 

 

 

 
 

an me eR em ea”

“aeecthad tannin gall BLED oneenit eee bet,

 

 

By:

 

 

'* Case 1:21-cv-00450-RDA-IDD Document 1-1

 

 

Le
Robert. Sfortey,V/SB.#27412
rstoney@bklawva.com
Juli M: Porto, VSB. #80820
jporto@bklawva.com
BLANKINGSHIP & KEITH, PC
4020 University Drive, Suite 300
Fairfax, Virginia.22030
Telephone.(703) 691-1235
Facsimile (703) 691-3913

 

10

Filed 04/13/21” Page 97 of 129 PagélID# 103-

SHAD EL FERNANDEZ:
By Counsel

 

 
Case 1:21-cv-00450-RDA-IDD Document 1-1

  

£&

 
 

w&), CT Corporation

To: Janet Kerr

Boston Properties, inc.

Filed 04/13/21 Page 98 of 129 PagelD# 104

Service of Process
Transmittal
03/24/2021

CT Log Number 539265648

800 Boylston Street, Suite 1900

Boston, MA 02199

RE: Process Served in Virginia

FoR: 8? Kingstowne Theatre LLC (Domestic State: DE)

ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:

DOCUMENT(S} SERVED:

COURT/AGENCY:

NATURE OF ACTION:

ON WHOM PROCESS WAS SERVED:

DATE AND HOUR OF SERVICE:
JURISDICTION SERVED :
APPEARANCE OR ANSWER DUE:
ATTORNEY (5) ! SENDER(S):

ACTION ITEMS:

REGISTERED AGENT ADDRESS:

Shad El Fernandez, Pltf. vs. Boston Properties, Inc., et at., Dfts. // To: BP
KINGSTOWNE THEATRE LLC

None Specified
Case # CL20210004043

Personal Injury - Failure to Maintain Premises in a Safe Condition
€ F Corporation System, Glen Alien, VA

By Process Server on 03/24/2021 at 14:36

Virginia

None Specified

None Specified

CT has retained the current tog, Retain Date: 03/24/2021, Expected Purge Date:
03/29/2021

Image SOP

Email Notification, Michael Chaia mchaia@bxp.com

Frnail Notification, Janet Kerr JKerr@bastonproperties.com

Email Notification, Craig O'Connor coconnor@bostonproperties.com
CT Corporation System

4701 Cox Road

Suite 285
Glen Allen, VA 23060

866-263-1500
DealTeam @woiterskiuwer.com

The information contained in this Transmittal is provided by CT for quick reference only. ft does not constitute a iegal opinion, and should not otherwise be

relied on, as to the nature ef action, the amount of damages, the answer date, ar any other information contained in the included documents. The recipientts)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessaty. CT disclaims all liability for the information contained in this farm, including for any omissions or inaccuracies that may be contained

therein.

Page 1 of 1 / SS
Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 99 of 129 PagelD# 105

 

283), Wolters Kluwer.

PROCESS SERVER DELIVERY DETAILS

 

 

 

 

Date: Wed, Mar 24, 2021

Server Name: Drop Service

Entity Served BP KINGSTOWNE THEATRE LLC
Agent Name CF CORPORATION SYSTEM
Case Number CL20210004043

Jurisdiction VA

 

 

 

 

NIA
 

Ugh ce cep esc
ote ee v Tt > a
— a

ea
i t r
. ‘
'

ke

we

4

te
ee

Case 1:21-cv- “00450- RDA-IDD Document 1-1 Filed 04/13/21” Page I00 of 129 Pa agen €ID# 106

 

   
     

RFAX VIRGINIA: 2 .
(Prose 3, Press 1 }

 

 

Shad E( Fernandez vs. BostowPropertiés, Inc.,etal.
ae | reas a — 6L-2021-0004043

 

 

 
   
  

 
 
     
 

ote Bp: Kingstowne Theatre, L
Serve: CT Corporation
A7UTCox Road, Suite.
_ Glen Allen, VA 23060- 6808

 

lhvlid

   

, Tar fee Pn Raga sta oss ' Sioa ats .

SUMMONS - CIVIL ACTION:

 
 
  

‘party’ upon whom this summons. and the attached corpiaitit ’ are sérved: is ‘hereby notified" oe
«that unless within 24 days after such service, response is made by filing | in the Clerk's office of. i |
the alle ations and charges may e taken ;

  
  

. this. Court a plea ing jn writing, in proper legat fort,

  
   

  

aS. admitted atid the. court may nter af order, judgment cree against Such’ \ party either by" oy

. dotault.or after heating evidence

    
  

 

toe AMY Bad Moe eps ue ea bch ,

APPEARANCE IN PERSON Is NOT REQUIRED BY THIS SUMMONS,

 

 

Deputy Clerk |

:
24

~ Plaintitt’s Attorney: Robert J, Stoney” ” , a

   

 

 
 

ope cep eba de call Hie las eevee Eimer nets Se we

cee a mre

Aga ce oe 2

oe eed

DO a cet Fe

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 “Page 101 of 129 PagelID# 107

Ab, ae ae

,

| ~ MEER
VIRGINIA: GIVIL INTAKE
IN THE CIRCUIT COURT FOR FAIRFAX COUNTY 8 AN 9: 54
_ JOHN T FREY
CLERK. CInCUIT EguRT
FAIRFAX, VA

9021 04043

SHAD EL FERNANDEZ,
Plaintiff,

v. Case No.;
BOSTON PROPERTIES, INC, and
BOSTON PROPERTIES, LP and
BOSTON PROPERTIES, LLC and
BOSTON PROPERTIES SERVICES, LLC
and BP KINGSTOWNE THEATRE, LLC,
Serve:

CT Corporation System, RA

4701 Cox Road, Suite 285

Glen Allen, VA 23060

Defendants.
COMPLAINT

Plaintiff Shad El Fernandez, by counsel, moves for judgment against Defendants Boston
Properties, In¢., Boston Properties, LP, Boston Properties, LLC, Boston Properties Services,
LLC, and BP Kingstowne Theatre, LLC on the grounds and in the amount set forth as follows:

1. At all relevant times, Defendants owned, operated, or maintained the property
surrounding the Regal Kingstowne ScreenX & RPX movie theater in Fairfax, Virginia, including
the plaza, bollards and other improvements in front of the theater (‘the Plaza”).

2. The Plaza is landscaped with trees in brick planters and-an ornamental sunburst
design created with colored concrete tiles and inlaid brick embellishments.

3. The below photograph is a true and accurate depiction of the Plaza circa May

2015:

 

' Google Maps Street View image dated May 2015, available at: https://www.google.com/maps/@38.7719033,-
771387401 34,37. 5y,75,15h,87.34t/data=!3m6! lel [3nd !1sy68Md8 VwdPrimdLo0m9 Fis wQ!2e0!71133 121816656

 

 

 
sere drier teed tere ibd seen denen 2 ae

a ee

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 102 of 129 PagelD# 108

 

4, Prior to November 21, 2018, Defendants removed, or had removed, a row of the
inlaid brick embellishment that ran parallel to a line of bollards along the western side of the
Plaza. They replaced the embellishment with concrete slabs.

5. The below photograph is a true and accurate depiction of the Plaza circa July

2018?

 

 

 

6. While the inlaid brick embellishment had been flat and smooth, a new concrete

slab placed in front of a ramp to the Plaza was inserted unevenly. The slab was laid at an incline

 

? Google Maps Street View image dated July 2018, available at: https://www.google.com/maps/@38.7719292,-
77,1387559,34,37.5y,82.18h,86.7 l/data=!3m7!1e1!3m5!lsydeGMY0TqjndPIl_mY Wv-
Og!2e0!5820 180701 TOOOGO0! 71133 121816656
 

eRe edit erlnctsif UU tlaennnh i mementy See a pene oe

ee

- Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 “Page 103 of Izy PagelID# 10S”

relative to the rest of the Plaza and misaligned with the adjoining tiles, creating a significant gap
and vertical drop-off (the “Defective Concrete Slab”).

7. Due to the gap, a wide strip of black joint filler had to be laid between the existing
tile and the new concrete slab. The wide, black strip gave the illusion that the joint was level,
making the significant drop-off and the incline indiscernible to pedestrians.

* 8. The Defective Concrete Slab was located directly in front of an accessible ramp
constructed for persons with a disability and obstructed the accessible route from the accessible
parking lot next to the theater and the theater’s entrance.

9, Shad is a person with.a disability.

10. On November 21, 2018, the day before Thanksgiving, Shad was walking to the
Regal Kingstowne movie theater from the accessible parking lot next to the theater with his son
and daughter to watch a movie.

11. Shad followed the accessible route fromthe parking lot to the theater entrance and
entered the Plaza by the accessible ramp.

12. As Shad approached the Defective Concrete Slab in front of the ramp, he was
unable to see the vertical drop-off between that slab and the adjoining tile and the tilt due to the
similar color of the adjoining concrete, the wide, black strip of joint filler, and other
environmental factors.

13. When Shad crossed the defective joint, his foot caught on the Defective Concrete
Slab. He was thrown forward onto the concrete Plaza so suddenly that he did not have time to
catch himself and landed on his knees and elbows.

14. As arresult, Shad suffered a devastating open, comminuted fracture of his left

elbow, requiring multiple surgeries and leaving his elbow permanently impaired,

 

 

 
 

“eo

ne tinned Bl i nations WALLA deep rn eh it tueeiaee eet peer tee a

a Be ml ee eee

i ee ae a

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 “Page 104 of 129 PagelD# T10

15. Defendants opened the theater and Plaza to movie-going customeis ike Shad.
Shad was therefore an invitee of Defendants.

i6. As Defendants’ invitee, Shad had the right to assume that the Plaza was
reasonably safe for him to walk across: He did not know, and had no reason to know, of the
concealed vertical drop-off or the defective tilted concrete slab in the Plaza in front of the
handicap entrance ramp.

17. The Plaza was intended to be eye-catching and appealing to invitees. A
reasonable person would expect that a private Plaza designed to attract paying customers would
be safe, level, and better maintained than a public sidewalk.

18. The defect was located directly in front of an accessible ramp in an accessible
route. A reasonable person would expect that an area designed to be accessible to persons with a
disability would be safe, level, and better maintained than areas not designed for people with
impaired mobility.

19. Defendants, through their agents, employees, and/or contractors, knew or should
have known of the obscured, dangerous condition produced by the misaligned slab because:

a. They created it themselves by replacing-the brick embellishment with the
misaligned concrete slab, turning what had been.a flat, safe Plaza surface
into an unreasonably hazardous condition;

b. Other pedestrians had fallen bécause of the hidden dangerous condition;

c. On information and belief, other invitees had informed the Defendants of
the dangerous condition;

d. The defendants and their agents frequented the Plaza; and

 

 

 
 

Cpe te eg ee aden "
: _ ‘ aT :
pereneds Lead rb etabencail Alla) Palomietnint Deemer ad in ‘esate, bt ee

ma te em,

Pe ee ee a woot

e. Prior to November 2018, the defendants placed warnings regarding the
unreasonably dangerous condition on bollards on other portions of the
Plaza, so pedestrians coming from a direction other than the direction that
Shad was walking might be warned of the danger.

20, On November 21, 2018, the signs on the bollards were not visible to a pedestrian
walking up the handicap accessible ramp or in the direction Shad was walking before he fell.

21. On November 21, 2018, the signs on the bollards were ina dilapidated condition
and illegible even to those in their path.

22. ‘It was foreseeable that replacing the Plaza's flat, safe surface with an
unnoticeably dangerous condition would cause pedestrians crossing the Plaza to fall.

23. Other pedestrians have failen due to the same hazardous condition, and
Defendants fixed the defective slab after Shad’s fall.

20. Defendants are vicariously liable for the acts and omissions of their agents and
employees committed within the scope of their agency or employment.

21. Defendants had a duty to invitees of the theater, including Shad, to use ordinary
care and diligence to keep its premises reasonably safe and free from conditions that would
render the premises dangerous and unsafe for business invitees, including:

a. Maintaining its premises in a reasonably safe condition for invitees,

b, Not creating conditions.on its premises that would render it unreasonably
dangerous for invitees,

c. Regularly inspecting its premises to identify conditions that would render

its premises unreasonably dangerous for invitees,

 

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filéd"04/T3/2T Page 105 of Izy PageiD# Ir

 

 
 

coat om pe tos . .

pos HE Eal.

unreasonably dangérous for invitees,

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed O04/I3/2I- Page 106 of izy PageiD# 11z
. t .

d. Promptly repairing conditions on its premises that would render its
j
premises unreasonably dangerous for invitees,
e. Effectively warning invitees of any unsafe condition on its premises,
f. Guarding or protecting invitees from any unsafe condition on its premises,
and
g. Providing a continuous, unobstructed path from the public streets,

sidewalks, and accessible parking to an accessible entrance to the theater pursuant to
Code § 36-98, 13 VAC § 5-63-10(B), and IBC § 1104.1.
22. Defendants breached their duties by carelessly, negligently, and recklessly:
a. Failing to maintain its premises in a reascnably safe condition for invitees,
b. Creating a condition on its premises that rendered its premises
unreasonably dangerous for invitees,

c. Failing to inspect and identify conditions that would render its premises

d. Failing to repair the unsafe condition that it created onits premises and
that rendered its premises unreasonably dangerous for invitees,

€. Failing to warn invitees of the unsafe condition that it created on its
premises and that rendered its premises unreasonably dangerous for invitees,

f. Failing to guard or protect invitees from the unsafe condition it created on
its premises and that rendered its premises unreasonably dangerous for invitees,

g. Failing to provide a continuous, unobstructed path from the public streets,
sidewalks, and accessible parking to an accessible entrance to the theater in violation of

Code § 36-98, 13 VAC § 5-63-10(B), and IBC § 1104.1;

 

 
 

My,

totes Deeb natch Ws Tasers ai eementinieer fey vemer woe
, 7 . a - . . .

Case 1:21-cv-00450-RDA-IDD Document1-1 Filéd@ 04/13/21 Page 107 of 129 PagelIb#F IIs

h. Altering the Plaza in way that affected the usability of the theater for
persons with a disability in violation of Cade § 36-98, 13 VAC § 5-63-10(B), and IBC
§ 1104.1,

i. Committing other acts and omissions that further investigation and
discovery may reveal.

23. Codé § 36-98, 13 VAC § 5-63-10(B), and IBC § 1104.1 are statutes enacted to

protect the health, safety, and welfare of persons with a disability.

 

24, Shad is a member of the class of people intended to be protected by Code § 36-98,
13 VAC § 5-63-10(B), and IBC § 1104.1.

25. Defendants’ individual and collective negligence created the imperceptible and
unreasonably dangerous vertical drop-off and defective tilt in the Plaza that caused Shad’s fall
and damages.

26. As the direct and proximate result of the individual and collective negligence of
Defendants, Shad sustained serious, painful, and permanent injuries, including a catastrophic.
injury to his left elbow; has required and continues to require medical treatment and therapy; has
incurred and continues to incur the expenses of this medical treatment and therapy; was
precluded and continues to be precluded from engaging in normal activities and pursuits; has a
diminished earning capacity; and has sustained and will continue to sustain other losses and
damages. He has been permanently impaired and has experienced and continues to experience
pain, suffering, and mental anguish.

27, Va. Code § 17.1-330(D) authorizes the Supreme Court of Virginia to “suspend,
toll, extend, or otherwise grant relief from deadlines, time schedules, or-filing requirements

imposed by otherwise applicable statutes, rules, or court orders in any court processes and

 

 
wok ate Se

Lp tevin roe pei NE Hg Idan eat eee

-- Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 108 of 129 PagelD# 114

proceedings, including all appellate court time limitations” when it declares a judicial
emergency.

28. On March 16, 2020, the Supreme Court of Virginia entered a “Declaration of
Judicial Emergency” Order. This Order, among other things, ordered that “all deadlines are

hereby tolled and extended, pursuant to Va. Code § 17.1-330(D), for a period of twenty-one (21)

days.”

29. Between March 16 and July 8, 2020, the Court entered nine subsequent orders
that extended the tolling and extension of all deadlines in civil matters through July 20,

2020. The total period of tolling and extensions provided for in these Orders is 126 days.

30. The statute of limitations period for bringing this action was extended by the
above tolling and extension orders by 126 days.

WHEREFORE, Plaintiff Shad El Fernandez moves this Court for judgment.against
Defendants Boston Properties, Inc., Boston Properties, LP, Boston Properties, LLC, Boston
Properties Services, LLC, and BP Kingstowne Theatre, LLC, jointly and severally, in the amount.
of SIX. MILLION NINE HUNDRED FIFTY THOUSAND DOLLARS ($6,950,000.00) with
pre-judgment interest beginning on November 21,.2018, an award of attorneys’ fees and costs,
and any such other relief this Court deems just and proper.

Plaintiff requests a trial by jury of all issues.

 
deel MS per am

doe te deb nd lr ig hae ea

 

 

By:

 

 

Robert ¥Stonéy, VSB #27412
rstoney@bklawva-com

Juli M. Porto, VSB:#80820
jporto@bklawva.com

BLANKINGSHIP &: KEITH, PC

4020 University Drive, Suite. 300

Fairfax, Virginia 22030

Telephone (703).691-1235

Facsimile (703) 691-3913

“Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 109 of 129 PagelD# 115

SHAD EL FERNANDEZ
By Counsel

 
 

speed nln inch TB sdalneeaelid epee beer teat epee,

cheng

Reeser ae me awe

" . .-.Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21” Page 110 of 129 PagelipF iio

FILED.
CIVIL THTAKE

27 MAR LE AM S: S39
IN THE CIRCUIT COURT FOR FAIRFAXCOUNTY
OHM T. FREY
CLERK, CIRCUIT COURT
FAIRFAX, VA

VIRGINIA:

SHAD EL FERNANDEZ,
Plaintiff,

Vv. Case No.:

90241 04043
BOSTON PROPERTIES, INC, and
BOSTON PROPERTIES, LP and
BOSTON PROPERTIES, LLC and
BOSTON PROPERTIES SERVICES, LLC ~
and BP KINGSTOWNE THEATRE, LLC,
Serve:

CT Corporation System, RA
4701 Cox Road, Suite 285
Glen Alien, VA 23060

Defendants.

PLAINTIFF'S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS TO
DEFENDANTS

Plaintiff Shad El Fernandez, by counsel and pursuant to Rule 4:9, requests that
Defendants Boston Properties, Inc., Boston Properties, LP, Boston Properties, LLC, Boston
Properties Services, LLC, and BP Kingstowne Theatre, LLC produce the following documents
within 28 days of receipt.

DEFINITIONS

When used in these Request for Production of Documents, Plaintiff intends the words
below to have the following meanings:

a. “You” or “your” means the entity to which these Request for Production of
Documents are directed and its agents, employees, insurers, or representatives.

b. “Brick embellishment” means the brick embellishment described in Plaintiff's

Complaint,

 

 

 
 

Case 1:21-cv-00450-RDA-IDD Document1-1 Filed 04/13/21” Page T1l 0f 123 PageIprFiIi7—

c. “Communication” means any written, electronic, or oral communications,
including, but not limited to, telephone conversations, conversations in meetings, letters,

memoranda, notes, and e-mails.

 

‘tant rbdine fmsd AU la Bdaragecic amend eg Se Ma aoa .

d, “Defective concrete slab” means the defective concrete slab described in
Plaintiff's Complaint.
e. “Document(s)” means but is not limited to any of the following in the possession,

custody or control of you, as defined in the foregoing paragraph, including documents at any

. a : - . time in the possession, custody or control of such individuals or entities known by you to exist:
(1) Any written, typed, recorded, electronically stored, filmed or graphic

matter, whether produced, reproduced, or on computer, paper, cards, tapes, film, electronic

facsimile, computer storage device or any cther media, including but not limited to electronically

stored information, emails, PDF documents, text messages, memoranda, notes, minutes, records,

photographs, correspondence, telegrams, diaries, bookkeeping entries, computer data

compilations, financial statements, tax returns, checks, check stubs, reports, studies, charts,

graphs, diagrams, schematics, maps, statements, notebooks, handwritten notes, applications,

agreements, books, pamphlets, bulletins, periodicals, transcripts, speeches, newsletters,

: : 4 : : a appointment calendars, records and recordings of oral conversations, or work papers.

. " : o (2) ~Any copy of any item in the foregoing paragraph that is different in any

| way from the original whether by interlineation, receipt stamp notation, indication of copies sent

or received, or otherwise, drafts, and revisions.

we : - . (3) Any records relating to the preservation or destruction of-any items in the

foregoing paragraphs.

 

 

 
*

 

fant ee te Se,

ean Uetbohes deat itl dato «cash

nD ee eat

Case 1:21-cv-00450-RDA-IDD Document1-1 Filed 04/13/21" Page 112 of izy PageiD# 11s

f. “Identify,” when used with reference to a person, means state the person’s full
name, current or last known home and business addresses and telephorie numbers, and the
person’s relationship to you.

g. “Identify,” when used with a reference to a document, means deseribe the
document and state its date, author, addressee, subject(s), and length.

h. “Incident” means the incident that gives rise to this lawsuit.

i. “Person(s)” means persons, partnerships, corporations, associations, and other
legal and/or business entities, together with any employee, officer, director, agent or
representative of such person or entity; “‘person(s)” also includes any governmental unit,
authority or agency, its employees, agents and representatives.

}. “Plaza” means the theater plaza described in Plaintiff's Complaint.

k. “Relating to” means referring to, bearing upon, summarizing, reflecting,
constituting, containing, embodying, mentioning, showing, comprising, evidencing, supporting,
discussing, describing, commenting upon, concerning, regarding, alluding to, pertaining to,
probative of, in connection with, dealing with, in respect of, about, involving, indicating,
identifying, memorializing, proving, having anything to do with, or contradicting, im any way, in
whole or in part, the subject matter referred to in the request.

REQUESTS
1, All documents, as defined above, identified or referred to in your answers to any

interrogatories propounded in this matter,

RESPONSE:

 

 

 
 

5 demeet fatttannianed TMLadateee combine ai ba oo

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 113 of i293 PagelID# IIT —

ete oe

2. All documents, as defined above, that depict the incident or the theater plaza on
the day of the incident.

RESPONSE:

3, All documents, as defined above, relating to the incident, such as claims reports,

 

notes, photographs, communications, witness statements, and documents compiled or generated
in any investigation, etc., prior to the retention of defense counsel.

RESPONSE:

4, All documents, as defined above, relating to any federal, state, local, or private

investigation of the incident for any purpose.

RESPONSE:

5. All documents, as defined above, relating to any other incident in which a person
fell or was injured in the theater plaza, or relating to each time any person brought the defective
concrete slab to your attention, from 2013 to the present, including claims reports, photographs,
communications, witness statements, and documents compiled or generated in any investigation,
etc. This request includes documents generated or possessed by your risk management,
maintenance, or general counsel's office.

RESPONSE.

6. All insurance agreement(s)/policy(ies) that could conceivably provide coverage to

you if any Defendant is held liable. This request expressly includes any Hability, CGL, business

 

 
 

oe a Mee te

RR EC
*r cater eanteted it lLibs Fleet meen ee

 

3 we an ”

... Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/24 Page tir ort2s Pager t20——

auto, personal or professional liability, homeowners, uinbrella, excess, or other policies of any
kind that. could conceivably be used to satisfy all or part of any judgment that may be entered in
this matter or indemnify or reimburse.any party for any payment made to satisfy any such
judgment, including any reservation of rights letters issued to you or another Defendant.

RESPONSE:

7. All written statements and summaries of statements, audio recordings, transcripts,
or other recordings, regardless of medium, that you, your agents, your insurers, or your
representatives that are in-your possession that were made by Plaintiff, or of witnesses or anyone

else obtained prior to the retention of defense counsel, relating to the allegations in the

Complaint.
RESPONSE;
8. All written statements, audio recordings, transcripts, or other recordings,

regardless of medium, memorializing utterances of Plaintiff.

RESPONSE:

9, All documents, as defined above, related to the inspection, repair, and
maintenance of the theater plaza, including communications, schedules, checklists, work orders,
contracts, permit applications, permits, and photographs from 2013 to the date of the incident,

RESPONSE:

 

 

 
 

* Case 1:21-cv-00450-RDA-IDD Document1-1 Filed 04/13/21 Page Tis of izy Pageip# I2t

10. All documents, as defined above, that identity all persons responsible for the
theater plaza’s inspection, repair, and maintenance, including timesheets, work-schedules, and

duty rosters from 2013 to the date of the incident.

2). Hildeds

RESPONSE:

 

il. All documents, as defined above, related to the removal of the plaza’s brick

embellishment.and replacement with the defective concrete slab, including the reason for its

 

Pog removal and replacement.

RESPONSE:

12, All documents, as defined above, related to the repair or replacement of the
defective concrete slab, including the reason for its repair or replacement.

RESPONSE:

i3. . Every povernment and industry standard, regulation, guidance, policy, procedure,
or other protocol, whether mandatory or voluntary, that you deemed applicable, or with which
you sought to comply, with respect to maintaining the theater plaza and the removal of the
plaza’s brick embellishment and replacement with the defective concrete slab.

RESPONSE:

14. All documents, as defined above, relating to any surveillance or observation of

Plaintiff, including photographs, video, notes, commiunications, surveillance instructions (unless

 

 
 

06 tds anne ecb iba sda ~ jks a habe. oa . o

Case 1:21-cv-00450-RDA-IDD Document 1-1 Fited64/43/21+—Page+1¢-6f429- Pagel

+

written by defense counsel), billing records, and any other docurnents generated in connection
with the surveillance.

RESPONSE:

15. All documents, as defined above, describing or depicting the layout of the plaza
as it existed (a} immediately before the removal of the theater plaza’s brick embellishment and
replacement with the defective concrete slab, (b) on the date of the incident, and (c) immediately
following the repair or replacement of the defective concrete slab.

RESPONSE:

16. All documents, as defined above, memorializing- communications between or
among you or your agents or employees and agents and employees of any insurer prior to the
retention of defense counsel relating to the allegations in the Complaint, the theater plaza’s
compliance with building codes and Americans with Disability Act standards, any dangerous
conditions in the theater plaza, and the danger of invitees encountering misaligned tiles, concrete
slabs, or bricks in the theater plaza from 2013 to the date of the incident.

RESPONSE:

17. All documents, as defined above, memorializing communications between or
among you and any other Defendant or third party prior to the retention of defense counsel
relating to the allegations in the Complaint, the theater plaza’s compliance with building codes

and Americans with Disability Act standards, any dangerous conditions in the theater plaza, and

 

 

 
 

- Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed-04/13/21-—-Page 117 of 129 Pagetb# 123——_

the danger of invitees encountering misaligned tiles, concrete slabs, or bricks in‘ the theater plaza

ws ceed btn PLE Sema ie at “ a ee

|
from 2013 to the-date of the incident. |
RESPONSE: | .
18. The resume or curriculum vitae of any expert you may call at trial or any hearing
in this matter,
RESPONSE:

19. All documents, as defined above, reviewed or relied on by any expert you may
call at trial or any hearing in this matter in forming their opinions.

RESPONSE:

20. All reports prepared by any expert you. may call at.trial or any hearing in this
matter.

RESPONSE:

21. All communications from or io Plaintiff relating to the incident, Plaintiff's
injuries, or other allegations in. the Complaint. This Request does not include communications
that were sent to or by Plaintiff's current counsel (Blankingship & Keith, P.C.).

RESPONSE:

22. All contracts or agreements between you and any vendor, company, or person that
was involved in or responsible for the management, operation, repair, or maintenance of the

theater plaza.

 

 

 
 

» ., .Case 1:21-cv-00450-RDA-IDD Document1-1 Filed 04/13/21 Page 118 of 129 PagelD# 124

, i
I.

“RESPONSE:

23. All contracts-or agreements. between you and any vendor, compaity,.or person that

was involved in the removal.of the theater plaza’s brick embellishment‘and replacement with the

 

defective concrete slab.

sie hha tie aBhienmatth were abe a

RESPONSE:

24. All contracts or agreements between you and any vendor, company,-or person that
was involved in the repair or replacement of the defective concrete slab following the incident.

RESPONSE:

25. All documents, as defined above, that provide factual support for any of your

affirmative defenses or any claim that Plaintiff failed to mitigate damages.

‘RESPONSE:

26. Ifyou claim that any person other than you caused or contributed to Plaintiff's

damages in whole or in part, all documents, as defined above, that relate.to or support your

 

claim.

RESPONSE:

27. All documents, as defined above, that you obtain by subpoena duces tecum in this
matter.

RESPONSE:

 

 

 
 

above, that relate to or support your claim.

 

|
7

28. ‘If you claim that any of the-medical treatments or damages claimed by Plaintiff

are not related to the incident, unnecessary, or unreasonable in amount, all documents, as defined

RESPONSE:

 

Pursuant to Rule 4:1(b)(6), if you withhold any information based on privilege, you
must “describe the nature of the documents, communications, or things not produced or
disclosed in a manner that, without revealing information itself privileged or protected, will
enable other parties to assess the applicability of the privilege or protection.”

SHAD EL FERNANDEZ
By Counsel

By:

 

if va
Robert J. Storfeys VS #27412
rstoney@bklawva.com
Juli M. Porto, VSB #80820
jporto@bklawva.com
BLANKINGSHIP & KEITH, PC
4020 University Drive, Suite 300
Fairfax, Virginia 22030
Telephone (703) 691-1235
Facsimile (703) 691-3913

10

 

 
 

toa

wee ben ie ibe wed

 

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed-04/43/21—Page 420-67 429 Pagelb-26—————

“FILED
CIVIL INTAKE
ML HAR 18 AH 9:59

IN THE CIRCUIT COURT FOR FAIRFAX COUNTY. ,... .. -
SOWA T FREY
CLERK, CIREWT PQURT
FAIRFAX, YA

VIRGINIA:

SHAD EL FERNANDEZ,

Plaintiff,

Case Now: 2021 0404 3

v.

BOSTON PROPERTIES, INC. and
BOSTON PROPERTIES, LP and
BOSTON PROPERTIES, LLC and
BOSTON PROPERTIES SERVICES, LLC
and BP KINGSTOWNE THEATRE, LLC,
Serve: .

CT Corporation System, RA

4701 Cox Road, Suite 285

Glen Allen, VA 23060

 

Namur ame” Sage” Semmes” me” Smee” Nee! Segue Ngee Nome” mee” Sage! Siege” Smee” Se” Sige” Some

Defendants.
PLAINTIFE’S FIRST SET OF INTERROGATORIES TO DEFENDANTS

Plaintiff Shad El Fernandez, by counsel, pursuant to Rule 4:8, propounds the following
interrogatories on Defendants Boston Properties, Inc., Boston Properties, LP, Boston Properties,
LLC, Boston Properties Services, LLC, and BP Kingstowne Theatre, LLC to be answered under
oath within 28 days of receipt.

DEFINITIONS

When used in these interrogatories, Plaintiff intends the words below to have the
following meanings:

a. “You” or “your” means the entity to which these inferrogatories are directed and
its agents, employees, insurers, or representatives.

b. “Brick embellishment” means the brick embellishment described in Plaintiff's

Complaint.

 

 
 

Tet A

ede Sebi elenlld den aD obs moe

 

he ee eee Se “Lo Te

c. “Communication” means any written, electronic, or oral communications,
including, but not:limited.to, telephone conversations, conversations in meetings, letters,

memoranda, notes, and e-mails.

d. “Defective concrete slab” means the defective concrete slab described in
Plaintiff's Complaint.
&. “Document(s)” means but is not limited to any of the following in the possession,

custody or control of you, as defined in the foregoing paragraph, including documents at any
time in the possession, custody or control of such individuals or entities known by you to exist:

(1) = Any written, typed, recorded, electronically stored, filmed or graphic
matter, whether produced, reproduced, or on computer, paper, cards, tapes, film, electronic
facsimile, computer storage device or any other media, including but not limited to electronically
stored information, emails, PDF documents, text messages, memoranda, notes, minutes, records,
photographs, correspondence, telegrams, diaries, bookkeeping entries, computer data
compilations, financial statements, tax returns, checks, check stubs, reports, studies, charts,
graphs, diagrams, schematics, maps, statements, notebooks, handwritten notes, applications,
agreements, books, pamphlets, bulletins, periodicals, transcripts, speeches, newsletters,
appointment calendars, records and recordings of oral conversations, or work papers.

(2) Any copy of any item in the foregoing paragraph that is different in any
way from the original whether by interlineation, receipt stamp notation, indication of copies sent
or received, or otherwise, drafts, and revisions.

3} Any records relating to the preservation or destruction of any items in the

foregoing paragraphs.

 

_ Case 1:21-cv-00450-RDA-IDD Document 1-1 Fited64/43/2+—Page+2+-6f-+26-Reg ete eee

i
t
i
|
!
i
|

 
 

ai we a”

+ at alle ne ed TTA Tats ei

f. “Identify,” when used with reference to a person, means state the person’s full
name, current or last known home and business addresses and telephone numbers, and the
person’s relationship to you.

g. “Identify,” when used with a reference to a document, means describe the
document and state its date, author, addressee, subject(s}, and length.

h. “Incident” means the incident that gives rise to this lawsuit.

i “Person(s)” means persons, partnerships, corporations, associations, and other
legal and/or business entities, together with any employee, officer, director, agent or
represeniative of such person or entity; “person(s)” also includes any governmental unit,
authority or agency, its employees, agents and representatives.

je “Plaza” means the theater plaza described in Plaintiff's Complaint.

k. “Relating to” means referring to, bearing upon, summarizing, reflecting,
constituting, containing, embodying, mentioning, showing, comprising, evidencing, supporting,
discussing, describing, commenting upon, concerning, regarding, alluding to, pertaining to,
probative of, in connection with, dealing with, in respect of, about, involving, indicating,
identifying, memorializing, proving, having anything to do with, or contradicting, in any way, in
whole or in part, the subject matter referred to in the request.

INTERROGATORIES

I. Identifying Information:

Identify, as defined above, the person(s) answering these interrogatories and each person
who provided information relied on to answer these Interropatories.

ANSWER:

 

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed04/t3/2t_Page t22 of 128 Pagetb# 120-—#§\_

 

 

 
~~. Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/43/24Page423-oF-429-Pagelb Hane

 

 

oy :
: ; a 2. Identifying Information:

ei : Identify your current business structure and your business structure at the time of the

: | z incident arid state the date on which your organization was formed and its state of formation. If

: . you are structured as.a partnership, identify all limited and general partners, from the time of the

‘ 7 : incident.to present. If you are.structured as'a limited liability company, identify all managers and

members from the time of the.incident to present.

oa ANSWER:

3, Witnesses:
Identify, as defined above, all persons having any personal knowledge of, or who may be

witnesses to, any of the facts that give rise to this lawsuit, including persons who:

 

a. observed the incident or came to the scene immediately after the incident;
b: have knowledge of the incident’s cause, including the fault of any party;

c. have knowledge relating to the removal of the theater plaza’s brick

 

embellishment ‘and replacement with the defective concrete slab, including the reason for

the removal and replacement;

: - in - . : d. have knowledge relating to the repair or replacement of the defective
iS : concrete slab following the incident, including the reason for the repair or replacement,
. ” : &. have knowledge of the nature arid extent of Plaintiff's injuries.

: ‘ ANSWER:

of

 

 

 
 

+3 thes sobre LY ada tien me em ee

Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21 Page 124 Of LZ25 Page a

4, Lost or Destroyed Tangible Items:

For any tangible item requested by any party that you claim has been destroyed or lost,
describe specifically what was destroyed or lost, when and how it was destroyed or lost, where it
had been, located immediately before it was destroyed or lost, who its custodian had been, who
destroyed or lost it, and who directed or allowed its destruction or loss; and identify each person
who has knowledge of this information.

ANSWER:

5. Witness Statements:

Identify all statements and summaries of statements that you, your agents, your insurers,
or your representatives obtained prior to the retention of defense counsel or that are in your
possession that were made by Plaintiff, witnesses, or anyone else; relating to the allegations in
the Complaint, and for each, state the date on which the statement was taken, the name and
contact information of the person taking the statement, the name and contact information of the
custodian of the statement, and whether the statement has been transcribed.

ANSWER:

6. Expert Witnesses:

Identify every expert witness whom you may call at the trial or any hearing of this case,
state the subject matter upon which the expert is expected to testify, his or her qualifications to
testify thereon, the substance of facts and opinions to which the expert is expected to testify, and
asummary of the grounds for each such opinion.

ANSWER:

 

 

 
2; Case 1:21-cv-00450-RDA-IDD Document 1-1 Fitec-04/13/2i-—Page-t2s of 129-PagetbH t3t——

7. Persons Liable:
Identify, as defined above, each person, if any, whom you contend caused or contributed,
either partially or exclusively, to the.incident, and state-all facts in support of each such

contention, including the specific acts or omissions of each party upon which you base your

ef ay te uma ns
Aaa + readin eataons CMa Taine aires iene en tae ="

contention. Include in your answer any person, as defined above, whom you contend owned,
operated, maintained, or could control the theater plaza where Plaintiff fell or who was involved
in the removal of the theater plaza’s brick embellishment and replacement with the defective

concrete slab. |

 

ANSWER:

 

 

&. Prior Incidents:
we. Se For each incident in which a person fell or was injured in the theater-plaza or that

involved the defective concrete slab for the five years preceding this incident and for each time

 

a , a any person brought the defective concrete slab to your attention, state the date and location of the
incident, identify the injured person and their attorney, if any, describe any investigation you

made of the incident or notice including your determination of the cause of incident, and any

 

action you took in response to the incident or notice,

ANSWER:

9. Inspection, Maintenance, and Repair:
For each occasion on which the theater plaza was inspected, maintained, repaired, or

‘ oo a altered for the four years preceding the incident, describe the inspection, maintenance, repair or

 

 

 
i ‘Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/13/21” Page 126 of 129 PageID# I3Zz

" 4 ; alteration in detail, identify the person who performed it and anyone-who had knowledge of it,
state the reason for it, and identify all related documents including correspondence, contracts,
and permit applications’or other requests for permission to perform the inspection, maintenance,
repair, or alteration.

ANSWER:

 

 

10, Other Causes of Injuries or Damages:

If you contend that any medical treatments or damages claimed by Plaintiff are not
related to the incident, unnecessary, or unreasonable in amount, identify each such treatment or
damage and state the factual basis for each such contention.

ANSWER:

 

 

il. Party Admissions:

If you have had any communications with Plaintiff relating to the allegations in the
Complaint or Plaintiffs injuries or have knowledge of any other person having communications
with Plaintiff relating to the allegations in the Complaint or Plaintiff's injuries, identify the date
of each communication, the people involved in the communication, the substance of the
communication, and if written, identify the custodian of such writing.

ANSWER:

12. Affirmative Defenses:
For each affirmative defense on which you rely in this case, including any claim that

re . Plaintiff failed to mitigate damages, identify the defense, state each fact upon which the defense

 

 
7 Case I:21-tv-00450-RDA-IDD- Document 1-1 Filed 04/13/21 Page 127 of 129 PagelD# 133

phen ogi adele nade deen”

 

is grounded and,.for each such fact, identify all persons having knowledge thereof and all
documents and/or things which evidence such fact as required by Benitez v. Ford Motor Co., 273
Va. 242 (2007).

ANSWER:

13. Imsurance:

For each insurance policy that could conceivably provide coverage to you if any
Defendant is held liable, state the name of the insurance company, the policy number, your
insurance broker, the amount of coverage available for payment, and any self-insured retention.
This interrogatory expressly includes any liability, CGL, business auto, personal or professional
liability, homeowners, umbrella, excess, or other policies of any kind that could conceivably be
used to satisfy all or part of any judgment that may be entered in this matter or indemnify or
reimburse any party for any payment made to satisfy any such judgment, including any
reservation of rights letters issued to you or another defendant. Please do not simply refer to
policies, but write the answet requested.

ANSWER:

14. —— Policies, Procedures, and Protocols:

Identify and describe every government and industry standard, regulation, guidance,
policy, procedure, or other protocol, whether mandatory or voluntary, that you deemed
applicable, or with which you sought to comply, with respect to maintaining the theater plaza
and the removal of the theater plaza’s brick embellishment and replacement with the defective

concrete slab.

i-
t
{

 

 

 
 

at
ath

OT OS Re et at np tga .
ited intatecns Tba i leettbereenieebee ae ton :

i

ANSWER:

15. Plaza Alteration:

Describe in detail the circumstances of the removal of the theater plaza’s brick
embellishment :and replacement with the defective concrete slab, including the purpose for the
removal and replacement, date(s) the work was performed, the identity of any person who
performed the work or had knowledge of it, any issues or difficulties. surrounding the work, and
the cost of the work and identify all related documents, including correspondence, contracts, and
permit applications or other requests for permission to perform the work,

ANSWER:

16. Plaza Repair:

Describe the:repair or replacement of the defective concrete. slab following the incident,
including the purpose for the repair or replacement, date(s) the work was performed, the identity
of any person. who performed the work or had knowledge of it, and identify all related
documents including correspondence, contracts, and permit applications or other requests for
permission to perform the work,

ANSWER:

 

' Case 1:21-cv-00450-RDA-IDD Document 1-1 Fited 04/t3/2t Page t28 of t2s Paget tS

*

 
 

“Case 1:21-cv-00450-RDA-IDD Document 1-1 Filed 04/t3/2t Page 129 of 128 Pagetb+ t3s-——

 

SHAD EL FERNANDEZ
By Counsel

 

fall belie pind eee ciductie Sdeeseok oak

By:

 

if ‘
Robert J. Storey, VSB #27412
rstoney@bklawva.com
Juli M. Porto, VSB #80820
jporto@bklawva.com
BLANKINGSHIP & KEITH, PC
4020 University Drive, Suite 300
Fairfax, Virginia 22030
Telephone (703) 691-1235
Facsimile (703) 691-3913

 

 

 

10

 

 
